


Exhibit 10.1








LEASE AGREEMENT






between






FARMER BROS. CO.


as Tenant




and


WF-FB NLTX, LLC


as Landlord






Dated: July 17, 2015










PROPERTY


Farmer Brothers Corporate Headquarters
Northlake, Texas










--------------------------------------------------------------------------------




Table of Contents
Page
1
 
Certain Definitions
 
2
2
 
Demise of Premises
 
7
3
 
Term
 
7
4
 
Rent
 
9
5
 
Net Lease; True Lease
 
9
6
 
Title and Condition
 
11
7
 
Taxes; Insurance and Legal Requirements
 
12
8
 
Use
 
13
9
 
Maintenance and Repair
 
13
10
 
Liens
 
15
11
 
Construction Project; Alterations
 
15
12
 
Condemnation
 
16
13
 
Insurance
 
18
14
 
Damage; Destruction
 
21
15
 
Restoration
 
22
16
 
Subordination to Financing
 
23
17
 
Assignment; Subleasing
 
24
18
 
Permitted Contests
 
27
19
 
Default
 
28
20
 
Landlord’s Remedies
 
29
21
 
Notices
 
31
22
 
Memorandum of Lease; Estoppel Certificates
 
32
23
 
Surrender
 
32
24
 
No Merger of Title
 
33
25
 
Landlord and Lender Exculpation
 
33
26
 
Hazardous Substances
 
34
27
 
Representations and Warranties
 
37
28
 
Entry by Landlord and Lender
 
40
29
 
Statements
 
41
30
 
No Usury
 
41
31
 
Broker
 
41
32
 
Waiver of Landlord’s Lien
 
41
33
 
Bankruptcy
 
41
34
 
No Waiver
 
43
35
 
Separability
 
43
36
 
Indemnification
 
43
37
 
Permitted Encumbrances
 
43
38
 
Headings
 
44
39
 
Modifications
 
44
40
 
Successors; Assigns
 
44


Table of Contents - Page i



--------------------------------------------------------------------------------




41
 
Counterparts
 
44
42
 
Time of the Essence
 
44
43
 
Governing Law
 
44
44
 
Lender as Third Party Beneficiary
 
44
45
 
Option to Purchase
 
45
 
 
 
 
 
EXHIBITS:
 
 
Exhibit A
 
Legal Description of the Land
 
 
Exhibit B
 
Rent
 
 
Exhibit C
 
Subordination, Non-Disturbance and Attornment Agreement
 
 
Exhibit D
 
Work Letter
 
 
Exhibit E
 
Memorandum Regarding Base Rent and Rent Commencement Date
 
 










Table of Contents - Page ii



--------------------------------------------------------------------------------






This LEASE AGREEMENT is made as of July 17, 2015 (“Effective Date”), by and
between WF-FB NLTX, LLC, a Delaware limited liability company having an office
at c/o Wells Fargo Securities, Asset Backed Finance Group, Corporate Net Lease
Capital Markets, 550 S. Tryon MAC D1086-051, Charlotte, North Carolina 28202,
Attn: John D. Altmeyer (“Landlord”), and FARMER BROS. CO., a Delaware
corporation, having its principal office at 20333 S. Normandie Avenue, Torrance,
California 90502 (“Tenant”).
In consideration of the rents and provisions herein stipulated to be paid and
performed, Landlord and Tenant hereby covenant and agree as follows:

Lease Agreement - Page 1



--------------------------------------------------------------------------------




1.    Certain Definitions.    
(a)    “Additional Rent” means all sums required to be paid by Tenant to
Landlord other than Base Rent, which sums will constitute rental hereunder.
(b)    “Adjoining Property” means all sidewalks, curbs, gores and vault spaces
adjoining any of the Leased Premises.
(c)    “Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with, such Person. For
purposes of this definition, the term “control” (including the correlative
meanings of the terms “controlling”, “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management
policies of such Person, whether through the ownership of voting securities or
by contract or otherwise, provided (but without limiting the foregoing) that no
pledge of voting securities of any Person without the current right to exercise
voting rights with respect thereto will by itself be deemed to constitute
control over such Person.
(d)    “Alteration” or “Alterations” means any or all changes, additions,
expansions, improvements, reconstructions or replacements of any of the
Improvements, both interior or exterior, and ordinary and extraordinary, other
than the Construction Project.
(e)    “Base Rent” has the meaning set forth in Paragraph 4.
(f)    “Base Rent Payment Dates” has the meaning set forth in Paragraph 4.
(g)     “Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which commercial banks in the State of North Carolina are not open
for business.
(h)    “Condemnation” means a Taking or a Requisition, or both.
(i)    “Construction Advances” has the meaning set forth in the Work Letter.
(j)    “Construction Project” has the meaning set forth in the Work Letter.
(k)    “Default Rate” means an annual interest rate equal to the Prime Rate plus
two percentage points, but in no event greater than the maximum interest rate
permitted by Legal Requirements.
(l)    “Effective Date” means the date of this Lease.
(m)    “Equipment” means Tenant’s Trade Fixtures and all other property located
on the Leased Premises that does not constitute real property under the laws of
the State, but specifically excluding plumbing, electrical and HVAC systems.

Lease Agreement - Page 2



--------------------------------------------------------------------------------




(n)    “Event of Default” has the meaning set forth in Paragraph 19.
(o)    “Governmental Authority” means any governmental authority, agency,
department, commission, bureau, board, instrumentality, court or
quasi-governmental authority having jurisdiction or supervisory or regulatory
authority over the Leased Premises or Tenant or any Affiliate of Tenant.
(p)    “Improvements” means the buildings totaling, in the aggregate,
approximately 539,448 square feet, together with the structures, fixtures and
other improvements constructed and to be constructed on the Leased Premises in
accordance with the Work Letter and as further described in Schedule 1 thereto,
together with all additions and accessions thereto, substitutions therefor and
replacements thereof permitted by this Lease, excepting therefrom the Equipment.
(q)    “Indemnified Parties” means Landlord and Landlord’s directors, officers,
shareholders, partners, members, employees, agents, servants, representatives,
lenders, contractors, subcontractors, Affiliates, subsidiaries, participants,
successors and assigns of any and all of the foregoing, including, but not
limited to, any successors by merger, consolidation or acquisition of all or a
substantial portion of Landlord’s assets and business.
(r)    “Insurance Requirements” means the terms of each insurance policy
required to be carried by Tenant under this Lease and the requirements of the
issuer of such policy.
(s)    “Land” means the real property described in Exhibit A attached hereto and
made a part hereof together with the easements, rights and appurtenances
thereto.
(t)    “Law” means any constitution, statute or rule of law.
(u)    “Lease” means this Lease Agreement, together with all exhibits, schedules
and addenda attached hereto, including the Work Letter, as each may be
supplemented and amended from time to time after the Effective Date.
(v)    “Lease Year” means the twelve (12) full calendar months following the
Effective Date plus any partial calendar month in which the Effective Date
occurs, and each period of twelve (12) full calendar months thereafter.
(w)    “Leased Premises” means the Land and the Improvements.
(x)    “Legal Requirements” means any one or more of all present and future
Laws, codes, ordinances, orders, judgments, decrees, injunctions, rules,
regulations and requirements, even if unforeseen or extraordinary, of every duly
constituted Governmental Authority or agency, and all existing (as of the date
Landlord acquired the Leased Premises) covenants, restrictions and conditions of
record, that are applicable to Tenant or to the use, manner of use, occupancy,
possession, operation, maintenance,

Lease Agreement - Page 3



--------------------------------------------------------------------------------




alteration, repair or reconstruction of the Leased Premises, even if compliance
therewith (i) necessitates structural changes or improvements (including changes
required to comply with the “Americans with Disabilities Act” or compliance with
any Environmental Laws) or (ii) results in interference with the use or
enjoyment of any of the Leased Premises or (iii) requires Tenant to carry
insurance other than as required by the provisions of this Lease.
(y)    “Lender” means any bank, insurance company or other institutional lender,
whether acting for its own account or as manager for a pension or investment
fund, that (1) is identified to Tenant as such in writing (including Lender’s
address for notice purposes) and (2) makes a Loan to Landlord, secured in whole
or in part by a Mortgage and evidenced by a Note, or is the holder of a Note
secured by a Mortgage as a result of an assignment thereof; and in the event a
Mortgage secures multiple Notes held by one or more such banks, insurance
companies or other institutional lenders, the trustee acting on behalf of such
holders will constitute a Lender, provided that such trustee and its address has
been identified as such in writing to Tenant.
(z)    “Loan” means a loan made by a Lender to Landlord secured in whole or in
part by a Mortgage and evidenced by a Note or Notes.
(aa)    “Losses” means any and all claims, suits, liabilities (including,
without limitation, strict liabilities), actions, proceedings, obligations,
debts, damages, losses, costs, expenses, diminutions in value, fines, penalties,
charges, fees, expenses, judgments, awards, amounts paid in settlement and
damages of whatever kind or nature (including, without limitation, attorneys’
fees, court costs and other costs of defense). For the avoidance of doubt, the
term “Losses” as used herein shall not include the Tenant’s failure to timely
purchase the Leased Premises in satisfaction of any exchange pursuant to Section
1031 of the Internal Revenue Code of 1986, as amended, and the regulations
promulgated with respect thereto.
(bb)    “Memorandum of Lease” means the Memorandum of Lease dated as of the date
hereof executed by Landlord and Tenant with respect to this Lease.
(cc)    “Mortgage” means a first priority mortgage, deed of trust, or similar
security instrument hereafter executed covering the Leased Premises from
Landlord to Lender.
(dd)    “Net Award” means the entire award payable to Landlord by reason of a
Condemnation (exclusive of any award payable with respect to the Equipment or
otherwise payable to Tenant), less any actual and reasonable expenses incurred
by Landlord or Tenant in collecting such award.
(ee)    “Net Proceeds” means the entire proceeds of any property casualty
insurance required under Paragraph 13(a) attributable to restoration of the
Improvements, less any actual and reasonable expenses incurred by Landlord or
Tenant in collecting such proceeds.

Lease Agreement - Page 4



--------------------------------------------------------------------------------




(ff)    “Note” or “Notes” means a promissory note or notes executed by Landlord
in favor of a Lender and secured by a Mortgage.
(gg)    “OFAC Laws and Regulations” means Executive Order 13224 issued by the
President of the United States of America, the Terrorism Sanctions Regulations
(Title 31 Part 595 of the U.S. Code of Federal Regulations), the Terrorism List
Governments Sanctions Regulations (Title 31 Part 596 of the U.S. Code of Federal
Regulations), the Foreign Terrorist Organizations Sanctions Regulations (Title
31 Part 597 of the U.S. Code of Federal Regulations), and the Cuban Assets
Control Regulations (Title 31 Part 515 of the U.S. Code of Federal Regulations),
and all other present and future federal, state and local laws, ordinances,
regulations, policies, lists (including, without limitation, the Specially
Designated Nationals and Blocked Persons List) and any other requirements of any
Governmental Authority (including, without limitation, the United States
Department of the Treasury Office of Foreign Assets Control) addressing,
relating to, or attempting to eliminate, terrorist acts and acts of war, each as
hereafter supplemented, amended or modified from time to time, and the present
and future rules, regulations and guidance documents promulgated under any of
the foregoing, or under similar laws, ordinances, regulations, policies or
requirements of other states or localities.
(hh)    “Permitted Encumbrances” means those covenants, restrictions,
reservations, liens, conditions, encroachments, easements and other matters of
title that affect the Leased Premises as of Landlord’s acquisition thereof,
including, without limitation, those listed in that certain Commitment for Title
Insurance issued by Stewart Title Guaranty Company on June 28, 2015 to be
effective as of July 13, 2015 (File No. 15000220228), but excepting any such
matters arising from the acts of Landlord (such as liens arising as a result of
judgments against Landlord).
(ii)    “Permitted Use” means the use of the Leased Premises for corporate
offices, coffee lab, manufacturing facility and/or distribution center, and for
no other purpose other than those consented to by Landlord in writing pursuant
to Paragraph 8 hereof.
(jj)    “Person” means any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust
(including a business trust), non-incorporated organization or government or any
agency or political subdivision thereof or any other entity.
(kk)    “Prime Rate” means the rate of interest announced publicly by Wells
Fargo Bank, N.A., or its successor, from time-to-time, as Wells Fargo Bank
N.A.’s or such successor’s base rate, or if there be no such base rate, then the
rate of interest charged by Wells Fargo Bank, N.A. or such successor to its most
creditworthy customers on commercial loans having a 90 day duration.
(ll)    “Rent Commencement Date” means the earlier of (i) the date that the
Construction Project has actually achieved Substantial Completion, and (ii) the
Scheduled Completion Date (as defined in the Work Letter), subject in all
respects to

Lease Agreement - Page 5



--------------------------------------------------------------------------------




extension for events of Force Majeure (as defined in Work Letter) and Landlord
Delays (as defined in the Work Letter).
(mm)    “Requisition” means any temporary condemnation or confiscation of the
use or occupancy of any of the Leased Premises by any governmental authority,
civil or military, whether pursuant to an agreement with such Governmental
Authority in settlement of or under threat of any such requisition or
confiscation, or otherwise.
(nn)    “Restoration” means the restoration of the Leased Premises after any
Taking or damage by casualty as nearly as possible to their value, condition and
character existing immediately prior to such Taking or damage and will include
the demolition, planning, and permitting periods required to complete such
restoration.
(oo)    “State” means the State of Texas.
(pp)    “Taking” means any taking of any of the Leased Premises in or by
condemnation or other eminent domain proceedings pursuant to any Law or by
reason of any agreement with any duly constituted authority or agency having
jurisdiction in settlement of or under threat of any such condemnation or other
eminent domain proceedings.
(qq)    “Taxes” means real, ad valorem and personal property taxes, roll-back
taxes (to the extent not paid from escrows established on the Effective Date),
Recapture Liability (as defined in the Tax Abatement Documents), Taxes
Retroactively Due (as defined in the Tax Abatement Documents), and rent taxes,
all charges and taxes for any easement or agreement maintained for the benefit
of any of the Leased Premises, all general and special assessments, levies,
permits, inspection and license fees, all utility charges and all other public
charges and taxes whether of a like or different nature, even if unforeseen or
extraordinary, imposed upon or assessed, prior to or during the Term, against
Landlord, Tenant or any of the Leased Premises as a result of or arising in
respect of the occupancy, leasing, use, maintenance, operation, management,
repair or possession thereof, or any activity conducted on the Leased Premises,
or the Base Rent or Additional Rent, including without limitation, any sales
tax, use tax, margin tax or occupancy tax or excise levied by any governmental
body on or with respect to such Base Rent or Additional Rent separate from all
other income of Landlord.
(rr)    “Tax Abatement Documents” means (i) that certain Real Property Tax
Abatement Agreement effective as of April 28, 2015 between Denton County, Texas
(“Denton County”) and Landlord, as successor-in-interest by assignment to
SH114/IH35 W. Ventures, Ltd. (“Prior Owner”), (ii) that certain Real Property
Tax Abatement Agreement effective as of April 28, 2015 between the Town of
Northlake, Texas (“Northlake”) and Landlord, as successor-in-interest by
assignment to Prior Owner, (iii) that certain Business Personal Property Tax
Abatement Agreement effective as of April 28, 2015 among Northlake, Tenant and
Landlord, as successor-in-interest by assignment to Prior Owner, and all other
Northlake, Denton County, or State tax incentives inuring to the benefit of
Tenant and the Leased Premises.

Lease Agreement - Page 6



--------------------------------------------------------------------------------




(ss)    “Term” means the initial term of this Lease being from the Effective
Date to the Expiration Date, as extended pursuant to any renewal that has become
effective.
(tt)    “Termination Date” means the Termination Date as defined in
Paragraph 12(c).
(uu)    “Trade Fixtures” means all racking systems, counters, computers,
computer servers, lighting, office systems, alarm systems, inventory management
systems, sortation and conveyor systems, cases, office furniture, shelving and
similar fixtures and equipment, which are owned by Tenant and used in the
operation of the business conducted on the Leased Premises.
(vv)    “U.S. Publicly Traded Entity” means any Person other than an individual,
the shares or other ownership interests in which are traded on a on at least one
stock exchange or in the over the counter market in the United States.
(ww)    “Work Letter” means the work letter attached hereto as Exhibit D.
2.        Demise of Premises. Landlord hereby demises and lets to Tenant and
Tenant hereby takes and leases from Landlord Landlord’s right, title and
interest in and to the Leased Premises.
3.        Term.
(a)    Tenant will have and hold its interest in the Leased Premises pursuant to
this Lease for an initial term commencing on the Effective Date and ending on
the last day of the calendar month in which occurs the fifteenth (15th) annual
anniversary of the Rent Commencement Date (the “Expiration Date”).
(b)    The Term may be extended (each, “Renewal Term”) for up to six (6) renewal
terms of five (5) years each, with exercise of each of the Renewal Term being
subject to the following conditions: (a) if Tenant elects to renew the Term,
Tenant must give written notice in accordance with the provisions of Paragraph
21 to Landlord of such renewal at least twelve (12) months prior to the
expiration of the then current Term; (b) this Lease has not been terminated
pursuant to the provisions hereof at the time Tenant gives such notice; and (c)
no Event of Default has occurred and is continuing at the time Tenant gives such
notice and at the time of the applicable Renewal Term. Time is of the essence
with respect to Tenant’s exercise of such renewal option. Any such extension or
renewal of the Term will continue all provisions of this Lease in full force and
effect except that the Base Rent for each Renewal Term will be the greater of
(i) 100% of the fair market rental value of the Leased Premises agreed upon by
Landlord and Tenant or determined by the appraisal method set-forth below
(“FMRV”), or (ii) the Base Rent in effect at the Expiration Date, in accordance
with Exhibit B attached hereto and made a part hereof. Notwithstanding the
foregoing, in the event Tenant does not exercise any of its extension options in
the time period or in the manner provided in this Paragraph 3(b), each such
option shall nevertheless continue in full force and effect and shall not lapse
until fifteen (15) days after Landlord has

Lease Agreement - Page 7



--------------------------------------------------------------------------------




notified Tenant in writing to inquire whether Tenant desires to exercise such
option. If Tenant fails to timely renew the Term as hereinabove provided, then
all options with regard to subsequent extensions or renewals of the Term will
expire. If the parties are unable to agree upon the FMRV, taking into account
appropriate factors, including, without limitation, the length of the Renewal
Term, then an independent member of the Appraisal Institute (“MAI”) Appraiser
(defined below) selected by agreement of the parties within ten (10) Business
Days of the request by one party for the determination will prepare a
determination of the FMRV within thirty (30) days of engagement. In making such
determination, the appraiser will consider the rental rate that a comparable
landlord of a comparable building (i.e., a building of similar age, condition,
size and quality with similar parking availability situated in the geographic
area of the Leased Premises) would accept in the then-current transactions
having commencement dates that are approximately the same as the date of the
commencement of the applicable Renewal Term between non-affiliated parties from
new, non-expansion, non-renewal, non-sublease and non-equity tenants of
comparable creditworthiness, for comparable space, for a comparable use, for a
comparable period of time (“Comparable Transactions”) in the area of the Leased
Premises. In any determination of Comparable Transactions, appropriate
consideration shall be given to the rental rates, the extent of Tenant’s
liability under the Lease (including, without limitation, responsibility for
triple-net charges), length of the lease term, size and location of the premises
being leased, the existence or absence of free rent, the existence or absence of
a tenant improvement allowance, and other generally applicable conditions of
tenancy for such Comparable Transactions. If within ten (10) Business Days after
being notified of the results of such appraisal, Landlord and/or Tenant elect to
reject that determination, then each of the parties will name an additional
independent MAI Appraiser within ten (10) Business Days after such rejection. In
the event the appraisers so named together with the originally named appraiser
are unable to agree on the FMRV applying the same considerations set forth above
within thirty (30) days of engagement, then the determination will be the amount
agreed upon by the majority of the appraisers and reported to the parties within
ten (10) Business Days following such failure to agree on the FMRV within the
prior thirty (30) day period. In the event the parties are unable to select the
appraiser in the first instance, each shall elect one appraiser within ten (10)
Business Days after the period for having agreed to elect other appraisers, and
those two appraisers will select a third appraiser (in absence of agreement as
to the selection of the third independent appraiser, such selection will be made
by a mediation process reasonably agreed upon by the parties or in the absence
of the same, by a court of competent jurisdiction). The costs and expenses of
such appraisal, including the fees of the appraiser or appraisers, will be
divided equally between Tenant and Landlord. The determination of the majority
of the appraisers as to the FMRV will be conclusive upon the parties and
judgment upon the same may be entered in any court having jurisdiction thereof.
For purposes of this Paragraph, “MAI Appraisers” means firms or individuals,
each of whom will have not less than ten (10) years’ experience in appraising
industrial and office commercial real estate, preferably in the areas where the
Leased Premises are situated.

Lease Agreement - Page 8



--------------------------------------------------------------------------------




4.        Rent.    
(a)    Tenant must pay to Landlord, as annual rent for the Leased Premises
during the Term from and after the occurrence of the Rent Commencement Date, the
sums set forth on Exhibit B (“Base Rent”); provided, however, subject to the
retroactive commencement outlined Paragraph 7 of the Work Letter, Tenant shall
not be obligated to commence the payment of Base Rent so long as Tenant has
exercised the Purchase Option (as defined in the Work Letter). In the event the
Document Delivery & Completion Requirement (as defined in the Work Letter) is
satisfied on or prior to the Scheduled Completion Date, Tenant may elect to
modify the amount of Base Rent in accordance with subparagraph (ii) of Exhibit
B, evidenced by Landlord and Tenant’s execution of a notice memorandum regarding
the Base Rent and Rent Commencement Date in the form attached hereto as Exhibit
E. Base Rent will be paid in equal monthly installments in advance commencing on
the first day of the first month next following the Rent Commencement Date and
continuing on the same day of each month thereafter during the Term (the said
days being called the “Base Rent Payment Dates”), and Tenant will pay the same
at Landlord’s address set forth below, or at such other place in the United
States or to such other person as Landlord from time-to-time may designate to
Tenant in writing, in immediately available funds. Pro rata Base Rent for the
period from the Rent Commencement Date to the first day of the next following
calendar month shall be added to the Base Rent for the first Lease Year and must
be paid in advance on the first Base Rent Payment Date, except that if the Rent
Commencement Date occurs on the first day of a calendar month, the full monthly
installment of Base Rent must be paid on the Rent Commencement Date.
(b)    If any installment of Base Rent is not paid on the date due, Tenant will
pay Landlord interest on such overdue payment at the Default Rate, accruing from
the date such installment of Base Rent was due, and continuing until the same is
paid, in addition if such Base Rent is not paid within ten (10) days after the
date due Tenant will pay Landlord a late fee in the amount of 5% of the
installment of Base Rent outstanding.
(c)    Tenant will pay, as Additional Rent, all other amounts and obligations
which Tenant assumes or agrees to pay or discharge pursuant to this Lease,
together with every fine, penalty, interest and cost Tenant is obligated to pay
the party to whom such payment is due. Landlord and Tenant each agree to
cooperate with one another to have all invoices, bills and other statements sent
directly to Tenant, and Landlord will forward to Tenant, promptly after
Landlord’s receipt of same, any such invoices, bills and statements for which
Tenant is liable hereunder. Any Additional Rent which is payable directly to
Landlord according to this Lease will be paid to the party to whom Base Rent is
paid.
5.        Net Lease; True Lease.    
(a)    Base Rent, Additional Rent and all other sums payable by Tenant will
continue to be payable in all events, and the obligations of Tenant will
continue unaffected, unless the requirement to pay or perform the same are
terminated or abated pursuant to an express provision of this Lease. This Lease
is an absolute net lease and, notwithstanding

Lease Agreement - Page 9



--------------------------------------------------------------------------------




any present or future law to the contrary, shall not terminate except as
otherwise expressly provided herein, nor shall Tenant be entitled to any
abatement, reduction, diminution, set-off, counterclaim, defense or deduction
with respect to any Base Rent, Additional Rent or other sums payable hereunder,
nor shall the obligations of Tenant hereunder be affected, by reason of: any
damage to or destruction of the Leased Premises or any portion thereof; any
defect in the condition, design, operation or fitness for use of the Leased
Premises or any portion thereof; any taking of the Leased Premises or any part
thereof by condemnation or otherwise; any prohibition, limitation, interruption,
cessation, restriction or prevention of Tenant’s use, occupancy or enjoyment of
the Leased Premises, or any interference with such use, occupancy or enjoyment
by any person; any eviction by paramount title or otherwise; construction on or
renovation of the Leased Premises; or any failure in the Leased Premises to
comply with Legal Requirements, or any other cause whether similar or dissimilar
to the foregoing. All costs, expenses and obligations of every kind and nature
whatsoever relating to the Leased Premises and the appurtenances thereto and the
use and occupancy thereof which may arise or become due and payable with respect
to the period which ends on the expiration or earlier termination of the Term in
accordance with the provisions hereof (whether or not the same shall become
payable prior to or during the Term or thereafter) shall be paid by Tenant
except as otherwise expressly provided herein. It is the purpose and intention
of the parties to this Lease that the Base Rent and the Additional Rent due
hereunder shall be absolutely net to Landlord and that this Lease shall yield,
net to Landlord, the Base Rent and the Additional Rent provided in this Lease.
The parties intend that the obligations of Tenant hereunder shall be separate
and independent covenants and agreements and shall continue unaffected unless
such obligations shall have been modified or terminated pursuant to an express
provision of this Lease. Notwithstanding the foregoing, however, nothing in this
Lease will limit Tenant’s rights at law or in equity for any breach by Landlord
of its covenant of quiet enjoyment under Paragraph 8(c).
(b)    Landlord and Tenant agree that this Lease is a true lease and does not
represent a financing arrangement. Landlord holds fee title in and to the Leased
Premises, and such title was not acquired or intended to be held as any type of
mortgage or security interest. This Lease is intended by Landlord and Tenant to
be an operating lease under generally accepted accounting principles. So long as
the substantive terms of this Lease remain unchanged, Landlord shall, at
Tenant’s sole cost and expense (including reasonable attorney’s fees), cooperate
with any reasonable request made by Tenant to amend this Lease, to the extent
such amendment is necessary for this Lease to be treated as an operating lease
under generally accepted accounting principles. Notwithstanding anything in this
Paragraph 5 to the contrary, however, Tenant may elect to treat this Lease as a
capital lease under generally accepted accounting principles. This Lease is also
intended by Landlord and Tenant to be a true lease for federal income tax
purposes and Landlord and tenant will take that position in all federal tax
returns filed by them.
(c)    Tenant will pay directly to the proper authorities charged with the
collection thereof all utilities or services used or consumed on the Leased
Premises prior to or during the Term, when due. Tenant must make its own
arrangements for all utilities and Landlord will have no obligation to furnish
any utilities to the Leased Premises.

Lease Agreement - Page 10



--------------------------------------------------------------------------------




6.        Title and Condition.    
(a)    The Leased Premises are demised and let to tenant “AS IS, WHERE IS, WITH
ALL FAULTS” subject to the Permitted Encumbrances, all Legal Requirements and
Insurance Requirements, including any existing violation of any thereof, without
representation or warranty by Landlord.
(b)    Without limiting the effect of Landlord’s covenant set forth in
Paragraphs 6(d) and 8(c), Landlord makes no, and expressly hereby denies any,
representations or warranties regarding the condition or suitability of, or
title to, the Leased Premises.
(c)    Landlord hereby conditionally assigns, without recourse or warranty
whatsoever, to Tenant, all warranties, guaranties and indemnities, express or
implied, and similar rights which Landlord may have against any manufacturer,
seller, engineer, contractor or builder in respect of any of the Leased
Premises, including, but not limited to, any rights and remedies existing under
contract or pursuant to the Uniform Commercial Code (collectively, the
“Guaranties”). Such assignment will remain in effect until the expiration or
sooner termination of this Lease or of Tenant’s right of possession, or until
and for so long as there exists an Event of Default. Landlord will also retain
the right to enforce any Guaranties so assigned in the name of Tenant upon the
occurrence and during the continuation of an Event of Default. Landlord hereby
agrees to execute and deliver, at Tenant’s sole cost and expense, such further
documents, including powers of attorney, as Tenant may reasonably request (and
which in the good faith judgment of Landlord, do not adversely affect a
substantial interest of Landlord), in order that Tenant may have the full
benefit of the assignment effected or intended to be effected by this
Paragraph 6(c). Upon the occurrence and during the continuation of an Event of
Default or the expiration or termination of this Lease, the Guaranties will
automatically revert to Landlord. The foregoing provision of reversion will be
self-operative and no further instrument of reassignment will be required. In
confirmation of such reassignment Tenant will execute and deliver promptly any
certificate or other instrument that Landlord may request at Tenant’s sole cost
and expense.
(d)    Without Tenant’s prior written consent (which consent shall not be
unreasonably withheld), Landlord will not (i) make any changes or alterations to
the Leased Premises, (ii) other than as required by any Legal Requirements,
consent to or cause any amendment or modification to any existing agreement or
instrument affecting or benefiting the Leased Premises or the use or occupancy
thereof (other than a Mortgage), or (iii) other than as required by any Legal
Requirements, create any encumbrances or other exceptions to title to the Leased
Premises (other than a Mortgage) or enter into any other agreements of any kind
with respect to the use, operation or occupancy of the Leased Premises. Landlord
shall cooperate with all requests of Tenant where such cooperation is necessary
or desired by Tenant regarding any matter affecting or relating to the Leased
Premises, which cooperation shall include, without limitation, execution and
delivery of any such documents, agreements, instruments, easements, covenants,
restrictions, applications, licenses, permits,

Lease Agreement - Page 11



--------------------------------------------------------------------------------




estoppels or consents reasonably required or desired by Tenant to ensure or
facilitate the construction, occupancy and/or continued use of the Leased
Premises for such business operations and so long as Landlord assumes no
liability thereunder or Tenant indemnifies Landlord from such liability. Tenant
agrees to promptly reimburse Landlord for the reasonable attorney’s fees
incurred by Landlord in connection with the actions requested by Tenant
hereunder.
7.        Taxes; Insurance and Legal Requirements.    
(a)    Subject to the provisions of Paragraph 18, Tenant will pay directly to
the property taxing authority, and discharge all Taxes prior to delinquency.
Landlord will promptly deliver to Tenant any bill or invoice it receives with
respect to the Taxes. Nothing herein will obligate Tenant to pay, and the term
“Taxes” does not include, federal, state or local (i) franchise, capital stock
or similar taxes, if any, of Landlord, (ii) income, excess profits or other
taxes, if any, of Landlord, determined on the basis of or measured by its net
income, or (iii) any estate, inheritance, succession, gift, capital levy or
similar taxes, except to the extent that any such taxes are levied or assessed
in lieu of or in substitution for any other tax or assessment upon or with
respect to any of the Leased Premises which, if such other tax or assessment
were in effect on the Effective Date, would be payable by Tenant. In the event
that any assessment against any of the Leased Premises may be paid in
installments, Tenant will have the option to pay such assessment in
installments; and in such event, Tenant will be liable only for those
installments (and all resulting interest thereon) that become due and payable in
respect of the Term or the period prior to the Term. Tenant will prepare and
file all reports required by governmental authorities that relate to the Taxes.
Tenant will deliver to Landlord and/or Lender, within thirty (30) days of
Landlord’s or Lender’s, as the case may be, request therefor, copies of all
settlements and notices pertaining to the Taxes which may be issued by any
Governmental Authority and within thirty (30) days after payment, receipts for
payments of all Taxes made during each calendar year of the Term. Without
limiting any other provisions of this Lease, including Paragraph 5(a), Tenant
shall be responsible for all obligations and liabilities of Landlord under the
Tax Abatement Documents, including, without limitation, any Recapture Liability
(as defined in the Tax Abatement Documents), any Taxes Retroactively Due (as
defined in the Tax Abatement Documents), and all other reporting requirements,
obligations and liabilities of Landlord running to Northlake and Denton County
under the applicable Tax Abatement Documents. Tenant agrees to defend, pay,
protect, indemnify, save and hold harmless the Indemnified Parties from and
against any and all Losses relating to Tenant’s failure to satisfy its
obligations under the preceding sentence. Landlord explicitly acknowledges the
Tax Abatement Documents and Landlord covenants that it shall use good faith
efforts to assist Tenant in fully realizing the benefits of the tax incentives
outlined in the Tax Abatement Documents to the extent requested by Tenant, at no
cost to Landlord (including reimbursement of Landlord’s reasonable attorney’s
fees).
(b)    Tenant will cause the Leased Premises to comply with and conform to all
of the Legal Requirements and Insurance Requirements, and Tenant will promptly

Lease Agreement - Page 12



--------------------------------------------------------------------------------




comply with and conform to any such requirements, subject to the provisions of
Paragraph 18 hereof.
8.        Use.    
(a)    Tenant, and any sublessee of Tenant, may use the Leased Premises for the
Permitted Use and for no other purpose without the written consent of Landlord,
which consent shall not be unreasonably withheld, conditioned or delayed. In no
event will the Leased Premises be used for any purpose that violates any
provision of any recorded covenants, restrictions or agreements applicable to
the Leased Premises. Tenant will observe, perform and comply with and carry out
the provisions of any recorded covenants, restrictions or agreements, required
therein to be observed and performed by Landlord and which are capable of being
performed by Tenant. Landlord and Tenant hereby acknowledge and agree that
Tenant shall not be obligated to continuously occupy or operate its business
upon the Leased Premises, provided, however, Tenant will be responsible for
paying Base Rent, Additional Rent and all other sums due to Landlord under this
Lease and for performing all of Tenant’s obligations required by and in
accordance with the provisions of this Lease, including but not limited to the
obligation to maintain the Leased Premises in good repair and condition as
required by this Lease.
(b)    Tenant will not permit any unlawful occupation, business or trade to be
conducted on any of the Leased Premises or any use to be made thereof contrary
to applicable Legal Requirements or Insurance Requirements. Tenant will not use,
occupy or permit any of the Leased Premises to be used or occupied, nor do or
permit anything to be done in or on any of the Leased Premises, in a manner
which would (i) violate any certificate of occupancy, zoning compliance
certificate, or equivalent certificate affecting any of the Leased Premises,
(ii) make void or voidable any insurance which Tenant is required hereunder to
maintain then in force with respect to any of the Leased Premises, (iii) 
adversely affect in any material manner the ability of Tenant to obtain any
insurance which Tenant is required to furnish hereunder, (iv) cause any injury
or damage to any of the Improvements (other than for Alterations permitted under
this Lease), or (v) constitute a public or private nuisance or waste.
(c)    So long as no Event of Default exists hereunder, Landlord covenants that
neither it nor any party claiming by, through or under it, will do any act to
disturb the peaceful and quiet occupation and enjoyment of the Leased Premises
by Tenant. Landlord may enter upon and examine any of the Leased Premises at
reasonable times after reasonable notice and during business hours and exercise
any rights and privileges granted to Landlord under the provisions of this
Lease, so long as Landlord does not unreasonably interfere with Tenant’s use and
enjoyment of the Leased Premises. During an emergency, Landlord’s access to the
Leased Premises will not be restricted as provided in the immediately preceding
sentence.
9.        Maintenance and Repair.    

Lease Agreement - Page 13



--------------------------------------------------------------------------------




(a)    Tenant will at all times, keep and maintain the Leased Premises,
including, without limitation, the roof and all roof components, plumbing,
electrical components, equipment, landscaping, parking areas, walls (interior
and exterior), footings, foundations and structural components of the Leased
Premises in good condition, repair and appearance, and will promptly make all
repairs and replacements (substantially equivalent in quality and workmanship to
the original work) of every kind and nature, whether foreseen or unforeseen,
which may be required to be made upon or in connection with any of the Leased
Premises in order to keep and maintain the Leased Premises in good condition and
repair, except as provided in Paragraphs 12 and 14. Tenant will do or cause
others to do all shoring of the Leased Premises or of foundations and walls of
the Improvements and every other act reasonably necessary or appropriate for
preservation and safety thereof, by reason of or in connection with any
excavation or other building operation upon any of the Leased Premises or
Adjoining Property, whether or not Landlord, by reason of any Legal Requirements
or Insurance Requirements, is required to take such action or is liable for
failure to do so. Landlord will not be required to make any repair, whether
foreseen or unforeseen, or to maintain any of the Leased Premises or Adjoining
Property in any way, and Tenant hereby expressly waives the right to make
repairs at the expense of the Landlord, which right may otherwise be provided
for in any law now or hereafter in effect. Tenant will, in all events, make all
repairs for which it is responsible hereunder promptly, and all repairs will be
in a good, proper and workmanlike manner.
(b)    If Tenant is in default under any of the provisions of this Paragraph 9
and such default is of a nature that it will, if it continues, (i) cause
material damage or injury to the Leased Premises or any part thereof or (ii)
have a materially adverse effect on the value or utility of the Leased Premises
or any part thereof, then Landlord may, after thirty (30) days’ notice to Tenant
and failure of Tenant to commence to cure during said period or to diligently
prosecute such cure to completion once begun, but immediately upon notice in the
event of an emergency (that is, imminent danger of injury to persons or
property), do whatever is necessary to cure such default as may be reasonable
under the circumstances for the account of and at the expense of Tenant. In the
event of an emergency, before Landlord may avail itself of its rights under this
Paragraph 9(b), Landlord must notify Tenant and any designated on-site manager
identified by Tenant of the situation by phone or other available communication.
All actual and reasonable costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) so incurred by Landlord or Lender,
together with interest thereon at the Default Rate from the date of payment or
incurring the expense, will constitute Additional Rent payable by Tenant under
this Lease and will be paid by Tenant to Landlord on demand. The foregoing
provisions will in no way reduce or lessen Tenant’s responsibilities and
liabilities under this Lease pertaining to the maintenance and repair of the
Leased Premises.
(c)    Tenant will from time-to-time replace with other similar operational
equipment or parts any of the mechanical systems or other equipment included in
the Improvements and required for the operation of the Leased Premises which
become worn out, obsolete or unusable for the purpose for which it is intended,
been taken by a Condemnation as provided in Paragraph 12, or been lost, stolen,
damaged or destroyed as

Lease Agreement - Page 14



--------------------------------------------------------------------------------




provided in Paragraph 14. Tenant will repair at its sole cost and expense all
damage to the Leased Premises caused by the removal of equipment or any other
personal property of Tenant at any time, including upon expiration or earlier
termination of this Lease.
10.        Liens and Mortgages.    
(a)    Subject to Paragraph 18, Tenant will not permit and will promptly
discharge (by payment, bonding or otherwise), any lien on the Leased Premises,
on the Base Rent, Additional Rent or on any other sums payable by Tenant under
this Lease, other than the Mortgage (and any assignment of leases, rents or
profits collateral thereto), the Permitted Encumbrances and any mortgage, lien,
encumbrance or other charge created by or resulting from any act or omission by
Landlord or those claiming by, through or under Landlord (except Tenant).
(b)    Landlord may encumber the Leased Premises with a Mortgage securing a Loan
without Tenant’s consent; provided, however, prior to the expiration of the
Option Period (and, if the Purchase Option is exercised, prior to the Purchase
Date) the principal balance of such Loan may not equal or exceed eighty percent
(80%) of the Total Project Costs funded by Landlord.
11.        Construction Project; Alterations.    
(a)    Landlord will provide Construction Advances for the Construction Project
in the manner set forth in the Work Letter. Thereafter, Tenant will not make any
Alterations that would result, after giving consideration to the completed
alteration, in a diminution in the value of the Leased Premises without
Landlord’s written consent. Tenant may make any other Alterations that do not
cost in excess of $250,000.00 without the prior written consent of the Landlord,
and Landlord will not unreasonably withhold, condition or delay granting its
consent to Alterations that cost in excess of $250,000.00, in each case subject
to the conditions that (i) such Alterations are performed in a good and
workmanlike manner and are expeditiously completed in compliance with all Legal
Requirements, (ii) such Alterations comply with all Insurance Requirements,
(iii) Tenant must promptly pay all costs and expenses of any such Alteration and
must discharge (by payment, bonding or otherwise) all liens filed against the
Leased Premises arising out of the same, subject to Paragraph 18, and
(iv) Tenant must procure and pay for all permits and licenses required in
connection with any such Alteration. All such Alterations made by Tenant that
constitute real property (excluding Trade Fixtures) will be the property of
Landlord upon installation and shall remain at the Leased Premises following the
expiration or earlier termination of this Lease.
(b)    Landlord acknowledges that, after completion of the Construction Project,
Tenant may desire to perform one or more expansions or renovations of the
Improvements during the initial Term (each, a “Modification”). Landlord may, at
Landlord’s sole discretion, obtain additional funds with which to reimburse
Tenant the costs of the completed Modification, subject to the terms hereof,
subject to Landlord and Tenant agreeing to an appropriate adjustment to the Base
Rent and any other appropriate terms and conditions

Lease Agreement - Page 15



--------------------------------------------------------------------------------




for such reimbursement, or in the alternative, Tenant may pay for all costs of
any such Modification directly with no subsequent adjustment to Base Rent.
12.        Condemnation.    
(a)    Landlord, immediately upon obtaining knowledge of the institution of any
actual or proposed institution of any proceeding for Condemnation, will notify
Tenant thereof and Tenant will have the right to participate in such proceedings
at its own expense in order to seek an award or payment on account of Tenant’s
leasehold interest hereunder, Tenant’s Trade Fixtures or other tangible personal
property of Tenant, Tenant’s moving expenses and similar claims. Tenant,
immediately upon obtaining knowledge of any actual or proposed institution of
any proceeding for Condemnation, Tenant will notify Landlord thereof and
Landlord will be entitled to participate in any Condemnation proceeding at its
own expense. Subject to the provisions of this Paragraph 12 and Paragraph 15,
Tenant hereby irrevocably conveys and assigns to Landlord any award or payment
in respect of any Condemnation of Landlord’s interest in the Leased Premises;
provided, however, that nothing in this Lease will be construed as, or deemed to
require, the assignment to Landlord of any award or payment on account of
Tenant’s leasehold interest hereunder, Tenant’s Trade Fixtures or other tangible
personal property of Tenant, Tenant’s moving expenses and similar claims.
(b)    If all or substantially all of the Leased Premises are subject to
Condemnation, this Lease shall automatically terminate effective as of the
effective date of the Taking (provided that Tenant will be permitted to seek a
separate award or payment for its leasehold interest hereunder, its Trade
Fixtures and other tangible personal property, moving expenses and similar
claims in accordance with the terms of Paragraph 12(a) above).
(c)    In the event of a Taking of any portion of the building on the Leased
Premises or at least twenty percent (20%) of the Land or any portion of the
truck courts thereon or primary access thereto, the loss of which even after
restoration would be, in Tenant’s reasonable business judgment, materially
adverse to the business operations of Tenant, as certified to Landlord in
writing by Tenant, then Tenant will have the right, exercisable within thirty
(30) days after the Taking has occurred, to serve notice upon Landlord
(“Tenant’s Termination Notice”) of its intention to terminate this Lease on any
Base Rent Payment Date specified in such notice, which date (the “Termination
Date”) will be no sooner than the first Base Rent Payment Date occurring at
least thirty (30) days after the date of Tenant’s Termination Notice and not
later than the third Base Rent Payment Date occurring after the date of Tenant’s
Termination Notice. Tenant’s Termination Notice must include an offer to
purchase the Leased Premises and the Condemnation award for an amount equal to
the FMRV of the Leased Premises (the “Purchase Price”), plus all other amounts
which may be due and owing to Landlord by reason of any default by Tenant in
complying with its obligations under this Lease, including, without limitation,
any prepayment fees or defeasance fees and costs associated with any Mortgage
(the “Additions to Purchase Price”) and such notice must contain a legend at the
beginning thereof in bold capital letters stating, “LANDLORD HAS THIRTY (30)
DAYS FROM THE DATE HEREOF TO NOTIFY

Lease Agreement - Page 16



--------------------------------------------------------------------------------




TENANT IF IT REJECTS OR ACCEPTS THE OFFER MADE IN THIS NOTICE.” If Landlord
elects not to accept Tenant’s offer to purchase, this Lease will be terminated
as above provided. In the event Landlord accepts Tenant’s offer to purchase,
Landlord must give notice accepting such offer to Tenant within thirty (30) days
after the giving of Tenant’s Termination Notice, in which case title will close
and the Purchase Price and Additions to Purchase Price will be paid as
hereinafter provided and in such event Tenant will be entitled to and will
receive any and all awards then or thereafter made in the Condemnation
proceeding and Landlord will assign or in case of any award previously made,
deliver to Tenant on the Closing Date (defined below) such award as may be made.
Failure by Landlord to timely give notice accepting or rejecting such offer to
Tenant will be deemed an acceptance of such offer.
In the event Landlord accepts or is deemed to have accepted Tenant’s offer to
purchase, title will close on the Termination Date (the “Closing Date”), at noon
at the local office of Landlord’s counsel, or such other time and place as the
parties hereto may agree upon, this Lease will be automatically extended to and
include the Closing Date (or, if applicable, the extended Closing Date
hereinafter described) and Tenant must pay the Purchase Price and Additions to
Purchase Price by transferring immediately available funds to such account or
accounts and in such bank or banks as Landlord designates, upon delivery of a
special warranty deed conveying the Leased Premises and all other required
documents including an assignment of any award in connection with such Taking.
The special warranty deed will convey a good and clear record and indefeasible
title, free from encumbrances other than (i) exceptions to title existing on the
date hereof or otherwise entered into or consented to by Tenant, (ii) liens or
encumbrances created or suffered through or by Tenant failing to observe or
perform any of the terms, covenants or agreements herein provided to be observed
and performed by Tenant, (iii) any installments of Taxes due and payable after
the Closing Date, and (iv) this Lease. Such deed will contain an agreement by
grantee to observe and perform all of the covenants, conditions and restrictions
contained in any instruments of record that were assumed by Landlord or deemed
to have been assumed by Landlord on its acquisition of title. Tenant will pay
all conveyance, transfer, sales and like taxes, recording charges and fees, and
title charges for any policy of title insurance required by Tenant, required in
connection with the purchase. If, on the Closing Date, there may be any liens or
encumbrances which Landlord is obligated to remove, Landlord will use reasonable
efforts to remove the same, and the Closing Date will be extended for a
reasonable period to permit Landlord to discharge such liens or encumbrances. If
there be any liens or encumbrances against the Leased Premises which Landlord is
obligated to remove, upon request made before the Closing Date, Landlord must
provide at the Closing separate funds sufficient to discharge the same to
Tenant.
If Tenant serves Tenant’s Termination Notice upon Landlord and Landlord rejects
Tenant’s purchase offer, this Lease and the Term hereof will terminate on the
Termination Date and the entire award or payment with respect to such
Condemnation will be payable to Landlord (provided that Tenant will be permitted
to seek a separate award or payment for its Trade Fixtures and other tangible
personal property, moving expenses and similar claims in accordance with the
terms of Paragraph 12(a) above).

Lease Agreement - Page 17



--------------------------------------------------------------------------------




(d)    In the event of any Condemnation of part of the Leased Premises which
does not result in a Termination of this Lease, subject to requirements of
Paragraph 15, the Net Award of such Condemnation will be paid to Landlord and,
promptly after such Condemnation, Tenant will commence and diligently continue
to perform the Restoration whether or not the Net Award is sufficient to do so.
Base Rent and Additional Rent will continue unabated during the period of
Restoration.
Upon the payment to Landlord of the Net Award of a Taking which falls within the
provisions of this Paragraph 12(d), Landlord and Lender must, to the extent
received, make that portion of the Net Award equal to the cost of Restoration
(the “Restoration Award”) available to Tenant for Restoration in accordance with
the provisions of Paragraph 15, and the balance remaining, if any, will be
retained by Landlord and Base Rent shall continue unreduced for the remaining
Term of the Lease.
In the event of a Requisition of any of the Leased Premises, Landlord will apply
the Net Award of such Requisition, to the extent available, to the installments
of Base Rent, Additional Rent or other sums payable by Tenant under this Lease.
(e)    Except with respect to an award or payment to which Tenant is entitled
pursuant to the foregoing provisions of this Paragraph 12, no agreement with any
condemnor in settlement of or under threat of any Condemnation will be made by
either Landlord or Tenant without the written consent of the other, and of
Lender, if the Leased Premises are then subject to a Mortgage, which consent
will not be unreasonably withheld, conditioned or delayed provided such award or
payment is applied in accordance with this Lease.
13.        Insurance.    
(a)    Tenant will maintain at its sole cost and expense the following insurance
on the Leased Premises:
(i)Insurance against loss or damage to the Improvements under a “Special Form”
(previously, “comprehensive all risk”) insurance policy, which will include
(with customary limits) flood insurance (if the Leased Premises is located
within a defined flood zone), earthquake insurance (if the Leased Premises is
located within a defined earthquake zone), boiler explosion (if there is any
boiler upon the Leased Premises), plate glass breakage, sprinkler damage (if the
Leased Premises has a sprinkler system), terrorism coverage (if required by
Landlord or any Lender) each to the extent applicable and which may contain such
exclusions as are standard in the industry, in amounts sufficient to prevent
Landlord or Tenant from becoming a co-insurer under the applicable policies (and
containing an agreed amount endorsement with respect to the Improvements waiving
all co-insurance provisions or to be written on a no co-insurance form), and in
any event in amounts sufficient to provide actual replacement cost coverage.


(ii)    Commercial general liability and property damage insurance, including a
products liability clause, covering Landlord and Tenant against bodily

Lease Agreement - Page 18



--------------------------------------------------------------------------------




injury liability, and property damage liability, including without limitation
any liability arising out of the maintenance, repair, condition or operation of
the Leased Premises. Such insurance policy or policies shall contain a
“severability of interest” clause or endorsement which precludes the insurer
from denying the claim of Tenant or Landlord because of the negligence or other
acts of the other, shall be in amounts of not less than $5,000,000.00 per
occurrence, provided such limits may be met through a combination of primary and
excess or umbrella insurance.


(iii)    Workers’ compensation insurance or similar coverage in the statutorily
mandated limits covering all persons employed by Tenant on the Leased Premises
in connection with any work done on or about any of the Leased Premises.


(iv)    During the construction of the Construction Project under the Work
Letter, and thereafter whenever Tenant is making any Alterations or significant
construction work of any kind (collectively, “Work”), the estimated cost of
which in any one instance exceeds $100,000.00, the term “Insurance Requirement”
or “Insurance Requirements” will include a requirement that Tenant obtain or
cause its contractor to obtain completed value builder’s risk insurance (which
builder’s risk insurance will be in lieu of, and not in addition to, the
casualty insurance policy described in Paragraph 13(a)(i) with respect to the
Construction Project under the Work Letter) and that, if required by law, Tenant
or its contractor obtain worker’s compensation insurance or other insurance
coverage covering all persons employed in connection with the Work, whether by
Tenant, its contractors or subcontractors and with respect to whom death or
bodily injury claims could be asserted against Landlord.


(b)    All companies providing insurance required by Paragraph 13(a) must have
an A- or higher rating, as such ratings are ascribed by A.M. Best or equivalent,
with a financial class of VII or higher (or otherwise agreed to by Landlord and
Lender), and must be licensed to do insurance business in the State. The
insurance policies must (except for worker’s compensation and property
insurance) name Landlord, Tenant and any Lender as additional insured parties
and as loss payee or mortgagee (as applicable) under property policy(ies), as
their respective interests may appear. If the required insurance expires, is
withdrawn, becomes void because of a breach of any condition thereof by Tenant
or becomes void for any other reason, Tenant must immediately seek to obtain new
or additional insurance as required under Paragraph 13(a) above. The deductible
for the insurance coverage required under Paragraph 13(a)(i) may not exceed the
greater of $2,500,000.00 or “market standard” for a company of Tenant’s revenue
and capitalization, unless Tenant’s audited net worth is equal to an amount in
excess of One Hundred Million Dollars ($100,000,000.00), excluding catastrophic
perils.
(c)    Each insurance policy referred to above must, to the extent applicable,
contain standard mortgagee clauses in favor of any Lender. As evidence of the
insurance specified in Paragraph 13(a) required to be maintained by Tenant,
Tenant will deliver to Landlord a certificate or certificates of insurance on an
industry standard Acord 25 or Acord

Lease Agreement - Page 19



--------------------------------------------------------------------------------




28 (as applicable) or such other form as may be reasonably acceptable to
Landlord and Lender. Each policy required to be carried by Tenant will also be
written as a primary policy and provide as follows, to the extent Tenant is
reasonably able to obtain policies that so provide: (A) that any loss otherwise
payable thereunder to a particular insured or loss payee will be payable
notwithstanding (i) any act or omission of any other insured or loss payee which
might, absent such provision, result in a forfeiture of all or a part of such
insurance payment, (ii) the occupation or use of any of the Leased Premises for
purposes more hazardous than permitted by the provisions of such policy,
(iii) any foreclosure or other action or proceeding taken by any Lender pursuant
to any provision of the Mortgage upon the happening of an event of default
therein, or (iv) any change in title or ownership of any of the Leased Premises,
(B) that such policy shall provide 30 days’ notice of cancellation in coverage,
or such notice as is customarily available in accordance with policy provisions,
and (C) a waiver of subrogation by the insurer as to claims against Landlord,
Landlord’s employees and agents. Tenant shall notify Landlord within thirty (30)
days of receipt of any Notice of Cancellation from its insurer that results in a
material change in the coverage terms and limits resulting in non-compliance
with the insurance provisions stated herein.
(d)    Tenant will pay as they become due all premiums for insurance required by
this Paragraph 13, will renew or replace each policy, and will deliver to
Landlord and Lender a certificate (reasonably acceptable to Landlord and Lender)
evidencing the existing policy and such renewal or replacement policy upon
policy renewal. In the event of Tenant’s failure to comply with any of the
foregoing requirements of this Paragraph 13, Landlord, following written notice
to Tenant and affording Tenant ten (10) Business Days to cure such failure, will
be entitled to procure such insurance. Any sums expended by Landlord or Lender
in procuring such insurance will be Additional Rent and will be repaid by
Tenant, together with interest thereon at the Default Rate, from the time of
payment by Landlord or Lender until fully paid by Tenant immediately upon
written demand therefor by Landlord or Lender, as the case may be.
(e)    Anything in this Paragraph 13 to the contrary notwithstanding, any
insurance which Tenant is required to obtain pursuant to Paragraph 13(a) may be
carried under a “blanket” policy or policies covering other properties or
liabilities of Tenant, provided that such “blanket” policy or policies otherwise
comply with the provisions of this Paragraph 13. In the event any such insurance
is carried under a blanket policy, Tenant will deliver to Landlord and Lender a
certificate of insurance as required in the above sections of this Paragraph 13.
(f)    Notwithstanding anything to the contrary contained in this Paragraph 13,
Tenant may satisfy its insurance obligations hereunder through a program of
self-insurance or self-insured retention. With respect to self-insurance (but
not self-insured retention), Tenant must maintain at all times, a tangible net
worth equal to or in excess of Two Hundred Fifty Million Dollars ($250,000,000),
or, in the event Tenant has an investment-grade credit rating, One Hundred
Million Dollars ($100,000,000), in each case as determined in accordance with
generally accepted accounting principles consistently applied.

Lease Agreement - Page 20



--------------------------------------------------------------------------------




(g)    Anything in this Lease to the contrary notwithstanding, Landlord and
Tenant, for themselves and their respective insurers or any other party claiming
through or under them by way of subrogation or otherwise, hereby waive and
release each other of and from any and all right of recovery, claim, action, or
cause of action against each other, their agents, officers and employees, for
any loss or damage that may occur to the Leased Premises, improvements to the
Leased Premises, or personal property within the Leased Premises, by reason of
fire or the elements, or other casualty, regardless of cause or origin including
the negligence of the Landlord or Tenant, to the extent such loss is
fully-insured under insurance policies carried by Landlord or Tenant (or
required to be carried hereunder) and agree that no insurer shall have any right
of subrogation against the other such party. Landlord and Tenant agree to obtain
a waiver of subrogation from the respective insurance companies which have
issued policies of insurance covering all risk of direct physical loss, and to
have the insurance policies endorsed, if necessary, to prevent the invalidation
of the insurance coverages by reason of the mutual waivers.
14.        Damage; Destruction.    
(a)    In the event of any casualty loss to the Leased Premises, Tenant must
give Landlord immediate notice thereof. Except to the extent otherwise provided
herein, Tenant will adjust, collect and compromise any and all such claims
relating to any casualty loss without the consent or joinder of Landlord or
Lender, and all proceeds of insurance will be paid directly to Tenant for its
use in the Restoration of the Leased Premises. Notwithstanding the foregoing, in
the event of any casualty loss exceeding $500,000.00, then (A) any adjustment,
collection or compromise of claims therefor will be made with the consent of
Lender and Landlord, not to be unreasonably withheld, conditioned or delayed,
and Landlord and Lender will have the right to join with Tenant therein, and (B)
all Net Proceeds of any insurance will be paid to a trustee (the “Trustee”),
which will be a federally insured bank, title insurance company or other
financial institution, selected by Landlord and Tenant and reasonably
satisfactory to Lender. If the Leased Premises are covered by a Mortgage at the
time of the casualty, Lender, if it so desires, will be the Trustee. Each
insurer is hereby authorized and directed to make payment under said policies
directly to such Trustee instead of to Landlord and Tenant jointly; and Tenant
hereby appoints such Trustee as Tenant’s attorney-in-fact to endorse any draft
therefor for the purposes set forth in this Lease after approval by Tenant of
such Trustee, if Trustee is other than Lender, such approval not to be
unreasonably withheld or delayed.
(b)    Subject to Tenant’s rights of termination hereinafter set forth, in the
event of any casualty (whether or not insured against) resulting in damage to
the Leased Premises or any part thereof, the Term will nevertheless continue and
there will be no abatement or reduction of Base Rent, Additional Rent or any
other sums payable by Tenant hereunder. Promptly after such casualty (but
subject to Tenant’s termination rights set forth below), Tenant must (whether or
not such casualty is insured against and, if insured, whether or not the Net
Proceeds are sufficient for the purpose) promptly repair or replace the
Improvements as nearly as possible to their value and condition and character
immediately prior to such event and otherwise in accordance with all Insurance
Requirements and Legal

Lease Agreement - Page 21



--------------------------------------------------------------------------------




Requirements and the provisions of this Lease (including Tenant’s making any
desired Alterations allowed hereunder) and the Net Proceeds of such loss may be
utilized by Tenant for such purpose, subject to the provisions of Paragraph 15
hereof if such Net Proceeds have been paid over to the Trustee. If any such Net
Proceeds have been paid over to the Trustee, the Trustee must make the Net
Proceeds received by it available to Tenant for Restoration, in accordance with
the provisions of Paragraph 15.
(c)    Notwithstanding anything to the contrary contained herein, if a casualty
occurs during the last two (2) years of the Term of this Lease and the cost of
restoration of the Leased Premises would be more than thirty five percent (35%)
of the replacement value of the Leased Premises, as certified by a registered
architect, Tenant will have the right to terminate this Lease by written notice
to Landlord given within sixty (60) days after such occurrence. If this Lease is
terminated then all insurance proceeds attributable to restoration of the
Improvements will be paid to Landlord and Landlord alone will have the right to
settle any claim with the insurance with respect to such proceeds.
15.        Restoration.     In the event that the Net Proceeds of any insurance
payment has been paid to or otherwise held by a Trustee, then, provided that no
Event of Default has occurred and is then continuing, the Net Proceeds paid to
the Trustee will be disbursed by the Trustee in accordance with the following
conditions:
(a)    At the time of any disbursement, no Event of Default has occurred and is
continuing and no mechanics’ or materialmen’s liens have been filed and remain
undischarged and unbonded.
(b)    Prior to commencement of the Restoration, the architects, contracts,
contractors, plans and specifications for the Restoration must have been
approved by Landlord, which approval will not be unreasonably withheld,
conditioned or delayed.
(c)    Each request for disbursement must be accompanied by a statement by
Tenant or its general contractor describing the completed work for which payment
is requested and stating the cost incurred in connection therewith.
(d)    Disbursements will be made from time-to-time in an amount not exceeding
the cost of the work completed since the last disbursement upon receipt of
(1) satisfactory evidence, including architects’ certificates, of the stage of
completion, of the estimated cost of completion and of performance of the work
to date in a good and workmanlike manner in accordance with the contracts, plans
and specifications approved by Landlord, and (2) waivers of liens for providers
of labor or materials in excess of $100,000.00.
(e)    The Trustee may retain ten percent (10%) from each disbursement of the
Net Proceeds until not later than thirty (30) days after the Restoration is
substantially completed (as evidenced by the delivery of an AIA Form G704) and
the Leased Premises are available for the Permitted Use, as evidenced by the
issuance of any necessary certificate of occupancy.

Lease Agreement - Page 22



--------------------------------------------------------------------------------




(f)    The Net Proceeds will be kept in a separate interest-bearing account
federally insured to the extent applicable by the Trustee or by Lender.
Prior to commencement of Restoration and at any time during Restoration, if the
estimated cost of Restoration, as set forth in the applicable construction
contract for the Restoration, exceeds the amount of the Net Proceeds, the amount
of such excess will be paid by Tenant to the Trustee to be added to the Net
Proceeds prior to any further disbursement or, at Tenant’s option, Tenant will
fund at its own expense the costs of such Restoration until the remaining Net
Proceeds is sufficient for the completion of the Restoration. Except for the
payment to Landlord or Lender of the Net Award referred to in Paragraph 12(c),
any amount of the Net Proceeds which remains upon the completion of Restoration
will be paid to Tenant. For purposes of determining the source of funds with
respect to the disposition of funds remaining after the completion of
Restoration, the Net Proceeds or the Restoration Award will be deemed to be
disbursed prior to any amount added by Tenant.
16.        Subordination to Financing.    
(a)    Landlord’s interest in this Lease and/or the Leased Premises shall not be
subordinate to any encumbrances placed upon the Leased Premises by or resulting
from any act of Tenant, and nothing herein contained shall be construed to
require such subordination by Landlord. Subject to Paragraph 18, Tenant shall
keep the Leased Premises free from any liens for work performed, materials
furnished or obligations incurred by Tenant. EXCEPT AS OTHERWISE CONSENTED TO BY
LANDLORD PURSUANT TO PARAGRAPH 17, NOTICE IS HEREBY GIVEN THAT TENANT IS NOT
AUTHORIZED TO PLACE OR ALLOW TO BE PLACED ANY LIEN, MORTGAGE, DEED OF TRUST OR
ENCUMBRANCE OF ANY KIND UPON ALL OR ANY PART OF THE LEASED PREMISES OR TENANT’S
LEASEHOLD INTEREST THEREIN, AND ANY SUCH PURPORTED TRANSACTION SHALL BE VOID.
(b)    Subject to the following provisions of this Paragraph 16(b), Tenant
agrees that this Lease will, upon Landlord’s and Lender’s (if any) written
request, be subject and subordinate to the lien of any Mortgage, and Tenant
agrees, upon demand, without cost, to execute instruments as may be reasonably
required to further effectuate or confirm such subordination, including a
subordination agreement in the form of Exhibit C attached hereto or such other
form or with such other modifications as may be reasonably required by Lender
and approved by Landlord and Tenant. So long as no Event of Default is
outstanding, Tenant’s tenancy will not be disturbed, nor will this Lease be
affected by any default under such Mortgage, and in the event of a foreclosure
or other enforcement of any such Mortgage, or sale in lieu thereof, the
purchaser at such foreclosure sale or pursuant to a deed-in-lieu thereof will be
bound to Tenant for the Term of this Lease and any extensions thereof, the
rights of Tenant hereunder will expressly survive, and this Lease will in all
respects continue in full force and effect so long as no Event of Default by
Tenant has occurred and is continuing. So long as no Event of Default by Tenant
has occurred and is continuing, Tenant will not be named as a party defendant in
any such foreclosure suit, except as may be required by Legal Requirements. Any
Mortgage to which this Lease is now or hereafter subordinate

Lease Agreement - Page 23



--------------------------------------------------------------------------------




will provide, in effect, that during the time this Lease is in force, and so
long as there is no Event of Default by Tenant hereunder, all insurance proceeds
and condemnation awards will be permitted to be used for restoration in
accordance with the provisions of this Lease.
(c)    Notwithstanding the provisions of Paragraph 16(b), the holder of the
Mortgage to which this Lease is subject and subordinate, as provided in
Paragraph 16(b), will have the right, at its sole option, at any time, to
subordinate and subject the Mortgage, in whole or in part, to this Lease by
recording a unilateral declaration to such effect.
(d)    At any time prior to the expiration of the Term, Tenant agrees to attorn,
from time to time, to any owner of the Leased Premises or Lender, upon the then
executory terms and conditions of this Lease, for the remainder of the term
originally demised in this Lease and for any Renewal Term, provided that such
owner or Lender will then be entitled to possession of the Leased Premises
subject to the provisions of this Lease, and such owner or Lender will assume
the obligations of Landlord under this Lease thereafter arising. The provisions
of this Paragraph 16(d) will inure to the benefit of any such owner or Lender
and to Tenant, will apply notwithstanding that, as a matter of law, this Lease
would have otherwise terminated upon the foreclosure of the Mortgage, will be
self-operative, and no further instrument will be required to give effect to
said provisions.
(e)    Each of Tenant and Landlord agrees that it will, if requested by the
other (and if requested by Tenant, Landlord will use best efforts to cause
Lender to), without charge, enter into (i) a subordination, non-disturbance and
attornment agreement reasonably requested by Lender or Tenant, provided such
agreement contains provisions relating to non-disturbance in accordance with the
provisions of Paragraph 16(b), and (ii) an agreement with Lender whereby Tenant
agrees for the benefit of Lender that Tenant will not, without in each case the
prior written consent of Lender, which will not be unreasonably withheld,
conditioned or delayed, (A) amend or modify in any manner that will diminish the
value of this Lease to Landlord, lessen the obligations of Tenant hereunder or
increase the obligations of Landlord hereunder, or cancel or surrender the term
of this Lease except as expressly permitted by the provisions of this Lease, or
enter into any agreement with Landlord so to do, or (B) pay any installment of
Base Rent more than one month in advance of the due date thereof or otherwise
than in the manner provided for in this Lease.
(f)    At any time after Landlord has advised Tenant of the existence of a
“Lender” hereunder, and before such Lender has confirmed to Tenant that the lien
of its Mortgage has been released, Tenant will not (and will not be obligated,
even upon the request of Landlord, to) execute any agreement or document
purporting to subordinate this Lease to the lien of any mortgage or deed of
trust other than the Mortgage held by Lender.
17.        Assignment; Subleasing.    
(a)    Landlord shall have the right to market and contract to sell the Leased
Premises any time after the Effective Date, provided, however, without Tenant’s
prior written consent in its sole and reasonable discretion, Landlord shall not
sell or convey the Leased Premises until such time as Landlord’s obligation to
fund Construction Advances (as defined

Lease Agreement - Page 24



--------------------------------------------------------------------------------




in the Work Letter) has expired. In the event of any such sale or assignment
other than a security assignment, Tenant shall attorn to such purchaser or
assignee and Landlord shall be relieved, from and after the date of such
transfer or conveyance, of liability for the performance of any obligation of
Landlord contained herein, except for obligations or liabilities accrued prior
to such assignment or sale, provided such assignee assumes all of Landlord’s
obligations arising after the date of such assignment and Tenant receives a copy
of such assignment and assumption. Tenant, acknowledging the benefits of the Tax
Abatement Documents, covenants that it shall use reasonable and good faith
efforts to assist Landlord in obtaining the necessary consent from Northlake and
Denton County with respect to the assignment of the applicable Tax Abatement
Documents to any purchaser or assignee of Landlord, and Landlord shall not be
required to revise, amend or modify any terms or conditions of this Lease in
order to effectuate such assignment of the Tax Abatement Documents and this
Lease. Tenant further acknowledges the refusal by Northlake or Denton County to
grant consent to such assignment of the applicable Tax Abatement Documents,
shall not in any way prohibit a sale or conveyance by Landlord under this
subsection, or Tenant’s obligations under this Lease.
(b)    Provided that no Event of Default has occurred and is continuing, after
the Construction Project achieves Substantial Completion, Tenant may assign its
interest in this Lease or sublease any portion(s) of the Leased Premises without
the prior written consent of Landlord, but subject to the provisions of this
Paragraph 17. Tenant will give Landlord prior written notice of Tenant’s
intention to assign its interest in this Lease or sublease any portion of the
Leased Premises promptly upon electing to do so. In no event may Tenant assign
this Lease or sublease any portion of the Leased Premises to any Person whose
property or interests are subject to being blocked under any of the OFAC Laws
and Regulations and/or who is in violation of any of the OFAC Laws and
Regulations, and any such assignment or subletting shall not be effective until
the assignee or sublessee has provided written certification to Landlord that
(A) neither such assignee or sublessee nor any Person who owns directly or
indirectly any interest in such assignee or sublessee is a Person whose property
or interests are subject to being blocked under any of the OFAC Laws and
Regulations or is otherwise in violation of the OFAC Laws and Regulations, and
(B) such assignee or sublessee has taken reasonable measures to assure than no
Person who owns directly or indirectly any interest in such assignee or
sublessee is a Person whose property or interests are subject to being blocked
under any of the OFAC Laws and Regulations or is otherwise in violation of the
OFAC Laws and Regulations; provided, however, the covenant contained in this
sentence shall not apply to any Person to the extent that such Person’s interest
is in or through a U.S. Publicly Traded Entity. No sublease under, or assignment
of this Lease (or any rejection in bankruptcy or other default by any assignee
or sublessee hereunder) will relieve the original Tenant of its obligations
hereunder, which will continue as the obligations of a principal and not as the
obligations of a surety or a guarantor. Notwithstanding any merger,
consolidation or sale (i) of Tenant, (ii) of any parent, subsidiary or Affiliate
of Tenant, or (iii) of any or all of the assets of Tenant or any parent,
subsidiary or Affiliate of Tenant, Tenant (and any successor of Tenant by such
merger, sale or consolidation) will continue to be obligated for all of Tenant’s
obligations hereunder without any abatement, diminution, set-off, reduction,
rebate, termination, or decrease,

Lease Agreement - Page 25



--------------------------------------------------------------------------------




except as expressly provided in this Lease. The joint and several liability of
Tenant and any immediate and remote successor in interest of Tenant (by
assignment or otherwise), and the due performance of the obligations of this
Lease on Tenant’s part to be performed or observed, will not in any way be
discharged, released or impaired by any (A) stipulation which extends the time
within which an obligation under this Lease is to be performed, (B) waiver of
the performance of an obligation required under this Lease, or (C) failure to
enforce any of the obligations set forth in this Lease.
(c)    No interest in Tenant or any Affiliate of Tenant, or in any Person owning
directly or indirectly any interest in Tenant or any Affiliate of Tenant, shall
be transferred, assigned or conveyed to any Person whose property or interests
are subject to being blocked under any of the OFAC Laws and Regulations and/or
who is in violation of any of the OFAC Laws and Regulations, and any such
transfer, assignment or conveyance shall not be effective until the transferee
has provided written certification to Landlord that (i) the transferee or any
Person who owns directly or indirectly any interest in transferee, is not an
Person whose property or interests are subject to being blocked under any of the
OFAC Laws and Regulations or is otherwise in violation of the OFAC Laws and
Regulations, and (ii) the transferee has taken reasonable measures to assure
than any Person who owns directly or indirectly any interest in transferee, is
not a Person whose property or interests are subject to being blocked under any
of the OFAC Laws and Regulations or is otherwise in violation of the OFAC Laws
and Regulations; provided, however, the covenant contained in this sentence
shall not apply to any Person to the extent that such Person’s interest is in or
through a U.S. Publicly Traded Entity.
(d)    Each sublease of the Leased Premises or any part thereof will be subject
and subordinate to the provisions of this Lease. Tenant agrees that in the case
of an assignment, Tenant will, not less than ten (10) days prior to the
execution and delivery of any such assignment as described in this
Paragraph 17(d), give notice of such assignment to Landlord and Lender. Tenant
further agrees that in the case of such assignment, Tenant will, within fifteen
(15) days after the execution and delivery of any such assignment, deliver to
Landlord and Lender (i) a duplicate original of such assignment, along with a
Memorandum thereof in recordable form and (ii) an agreement executed and
acknowledged by the assignee in recordable form wherein the assignee agrees to
assume and agrees to observe and perform all of the terms and provisions of this
Lease on the part of the Tenant to be observed and performed from and after the
date of such assignment, and, in the case of a sublease, Tenant will, within
fifteen (15) days after the execution and delivery of such sublease, deliver to
Landlord and Lender a duplicate original of such sublease.
(e)    Upon the occurrence and during the continuation of an Event of Default
under this Lease, Landlord will have the right to collect and enjoy all rents
and other sums of money payable under any sublease of any of the Leased
Premises, and Tenant hereby irrevocably and unconditionally assigns such rents
and money to Landlord, which assignment may be exercised upon and after (but not
before) the occurrence of an Event of Default.

Lease Agreement - Page 26



--------------------------------------------------------------------------------




(f)    Landlord will enter into (and cause Lender to join in) a non-disturbance
and attornment agreement with any qualified sublessee of the entirety of the
Leased Premises, if requested by Tenant and so long as neither the Base Rent nor
the Term are reduced thereby. For purposes hereof, a “qualified sublessee” will
be any proposed sublessee that (i) as of the effective date of the intended
sublease, has a tangible net worth not less than $100,000,000, and (ii) is not a
prohibited assignee or sublessee under Paragraph 17(b) hereof concerning the
OFAC Laws and Regulations.
(g)    With regard to any assignment or subletting which is permitted pursuant
to this Paragraph 17, Landlord shall cooperate with the reasonable requests of
Tenant made for purposes of effectuating such assignment or transfer and the use
of the Leased Premises as contemplated thereby, which cooperation shall include,
without limitation, execution and delivery of any such documents, agreements,
instruments, applications, licenses, permits, estoppels or consents reasonably
required by the parties to consummate such assignment or transfer and/or to
permit the Leased Premises to be used by such assignee or transferee as
contemplated by such assignment or transfer and so long as Landlord assumes no
liability thereunder or Tenant indemnifies Landlord from such liability.
Notwithstanding the foregoing, Landlord shall not be required to incur any cost
or expense, nor shall Landlord be required to revise, amend or modify any terms
or conditions of this Lease in order to effectuate an assignment or sublease
desired by Tenant. Tenant agrees to promptly reimburse Landlord for the
reasonable attorney’s fees incurred by Landlord in connection with the actions
requested by Tenant hereunder.


18.        Permitted Contests.     Notwithstanding any provision of this Lease
to the contrary, after prior written notice to Landlord and Lender, Tenant will
not be required to (i) pay any Tax, (ii) comply with any Legal Requirement, or
(iii) discharge or remove any lien, so long as Tenant contests, in good faith
and at its expense, the existence, the amount or the validity thereof, the
amount of the damages caused thereby, or the extent of its or Landlord’s
liability therefor, by appropriate proceedings which operate during the pendency
thereof to prevent (A) the collection of, or other realization upon, the Tax or
lien so contested, (B) the sale, forfeiture, loss of or damage to any of the
Leased Premises, any Base Rent or any Additional Rent to satisfy the same or to
pay any damages caused by the violation of the same, (C) any interference with
the use, occupancy, sale or financing of any of the Leased Premises, (D) any
interference with the payment of any Base Rent or any Additional Rent, and
(E) the cancellation of any fire or other insurance policy. In no event will
Tenant pursue any contest with respect to any Tax, Legal Requirement, or lien
referred to above in such manner that exposes Landlord, Tenant or Lender, to any
criminal or civil penalty or sanction, or results in a defeasance of Landlord’s
interest in the Leased Premises. Tenant will provide Lender or Landlord in that
order, as security for such contest, an amount of cash or bond equal to one
hundred twenty-five percent (125%) of the amount being contested, or other form
of security satisfactory in the reasonable opinion of Lender or Landlord in that
order, in assuring the payment, compliance, discharge, removal or other action,
including all costs, attorneys’ fees, interest and penalties, in the event that
the contest is unsuccessful. No such security will be required if the amount
involved in the contest does not exceed two tenths of one percent (1%) of the
tangible net worth of Tenant, computed

Lease Agreement - Page 27



--------------------------------------------------------------------------------




in accordance with generally accepted accounting principles consistently
applied. While any such proceedings are pending and the required security is
held by Lender or Landlord, in that order, Lender or Landlord, as the case may
be, will not have the right to pay, remove or cause to be discharged the Tax,
Legal Requirement or lien thereby being contested unless Landlord or Lender
reasonably believes that Tenant is not satisfying any one or more of the
relevant conditions in clauses (A) through (E) preceding during the pendency of
the contest. Tenant further agrees that each such contest must be promptly and
diligently prosecuted to a final conclusion, except that Tenant will, so long as
all of the conditions of the first sentence of this Paragraph 18 are at all
times complied with, have the right to attempt to settle or compromise such
contest through negotiations. Tenant will pay any and all judgments, decrees and
costs (including all attorneys’ fees and expenses) in connection with any such
contest and will, promptly after the final determination of such contest, fully
pay and discharge the amounts which are assessed, or imposed or are determined
to be payable therein or in connection therewith, together with all penalties,
fines, interest, costs and expenses thereof or in connection therewith, and
perform all acts the performance of which are ordered as a result thereof.
19.        Default.     The occurrence of any one or more of the following
events will constitute an Event of Default under this Lease:
(a)    Tenant’s failure to make any payment of Base Rent within three (3) days
of when due.
(b)    Tenant’s failure to make payment of Additional Rent or other sum herein
required to be paid by Tenant when due, and such default continues for a period
of ten (10) days after written notice from Landlord or Lender to Tenant.
(c)    Tenant’s failure to duly perform and observe the provisions of
Paragraph 22(b) and such default continues for a period of ten (10) Business
Days after written notice from Landlord or Lender to Tenant.
(d)    Tenant’s failure to maintain insurance in accordance with the
requirements of Paragraph 13 hereof and such failure continues for a period of
five (5) Business Days after written notice from Landlord or Lender to Tenant.
(e)    Tenant’s failure to duly perform and observe, or Tenant’s violation or
breach of, any other material obligation of Tenant hereunder hereof if such
failure continues for a period of thirty (30) days after notice thereof from
Landlord or Lender, or if such failure cannot be cured within such period of
thirty (30) days, such period will be extended for such longer time as
reasonably necessary provided that Tenant has commenced to cure such default
within said period of thirty (30) days and is actively, diligently and in good
faith proceeding with continuity to remedy such failure. Tenant agrees that
after receiving any such notice of default referred to above in this
Paragraph 19(e), Tenant will, upon request of Landlord or Lender, advise the
requesting party of Tenant’s progress in curing such default.

Lease Agreement - Page 28



--------------------------------------------------------------------------------




(f)    Tenant (i)  is adjudicated bankrupt or insolvent, or (ii) consents to the
appointment of a receiver or trustee for itself or for any of the Leased
Premises, (iii)  a files or acquiesces to (as applicable) a voluntary or
involuntary petition seeking relief under the bankruptcy or other similar laws
of the United States, any state or any jurisdiction, (iv) makes a general
assignment for the benefit of creditors, or (v) is liquidated or dissolved or
begins proceedings toward its liquidation or dissolution.
(g)    A court enters an order, judgment or decree appointing a receiver or
trustee for it or for any of the Leased Premises or approving a petition filed
against Tenant which seeks relief under the bankruptcy or other similar laws of
the United States, any state or any jurisdiction, and such order, judgment or
decree remains in force, undischarged and unstayed sixty (60) days after it is
entered (each, together with those items listed in Paragraph 19(f), an
“Action”).
(h)    The estate or interest of Tenant in any of the Leased Premises is levied
upon or attached in any proceeding and such estate or interest is about to be
sold or transferred or such process is not be vacated or discharged within sixty
(60) days after such levy or attachment.
(i)    Any representation or warranty made by Tenant herein proves to have been
incorrect when made in any material respect, such incorrect representation or
warranty has, or is reasonably expected to have, a material adverse effect on
Landlord or the Leased Premises, and, if Tenant did not intentionally make such
false representation or warranty, Tenant does not take such action as Landlord
may reasonably require to protect Landlord from or compensate Landlord for such
material adverse effect within thirty (30) Business Days after written notice
from Landlord or Lender to Tenant.
20.        Landlord’s Remedies.     Upon the occurrence of an Event of Default,
with or without notice or demand, except the notice prior to default required
under certain circumstances by Paragraph 19 above, elsewhere in this Lease, or
such other notice as may be required by statute, Landlord shall be entitled to
exercise, at its option, concurrently, successively, or in any combination, all
remedies available at law or in equity, including without limitation any one or
more of the following:
(a)    After Tenant receives an additional five (5) day notice from Landlord and
if Tenant’s failure to cure shall continue beyond such additional five (5) day
period, to terminate this Lease without any right of Tenant to reinstate
Tenant’s rights by payment of any rentals due hereunder, including Base Rent and
Additional Rent, or other performance of the terms and conditions hereof,
whereupon Tenant’s right to possession of the Leased Premises shall cease (and
Tenant shall immediately surrender possession of the Leased Premises to
Landlord) and this Lease, except as to Tenant’s liability, shall be terminated.
Tenant hereby expressly waives any and all rights of redemption granted by or
under present or future law in the event this Lease is terminated or Tenant is
evicted or dispossessed by reason of any breach by Tenant of any provisions of
the Lease.

Lease Agreement - Page 29



--------------------------------------------------------------------------------




(b)    After Tenant receives an additional five (5) day notice from Landlord and
if Tenant’s failure to cure shall continue beyond such additional five (5) day
period, to re-enter and take possession of the Leased Premises, without being
deemed guilty in any manner of trespass or becoming liable for any loss or
damage resulting therefrom, without resort to legal or judicial process,
procedure or action. No notice from Landlord hereunder or under a forcible entry
and detainer statute or similar law shall constitute an election by Landlord to
terminate this Lease unless such notice specifically so states. If Tenant shall,
after the occurrence of an Event of Default, voluntarily give up possession of
the Leased Premises to Landlord, deliver to Landlord or its agents the keys to
the Leased Premises, or both, such actions shall be deemed to be in compliance
with Landlord’s rights and the acceptance thereof by Landlord or its agents
shall not be deemed to constitute a termination of this Lease. Landlord reserves
the right following any reentry and/or reletting to exercise its right to
terminate this Lease by giving Tenant written notice thereof, in which event
this Lease will terminate as specified in said notice.
(c)    Provided that Landlord has first exercised its rights under either
Paragraphs 20(a) or (b) above, to remove all or any portion Tenant’s tangible
personal property and cause the same to be stored in a public warehouse or
elsewhere at Tenant’s sole expense, without becoming liable for any loss or
damage resulting therefrom and without resorting to legal or judicial process,
procedure or action.
(d)    To bring an action against Tenant for any damages sustained by Landlord
or any equitable relief available to Landlord.
(e)    To relet the Leased Premises or any part thereof for such term or terms
(including a term which extends beyond the original Term), at such rentals and
upon such other terms as are commercially reasonable, with all proceeds received
from such reletting being applied to the rental and other sums due from Tenant.
Landlord reserves the right following any such reentry and/or reletting to
exercise its right to terminate this Lease by giving Tenant written notice
thereof, in which event this Lease will terminate as specified in said notice.
(f)    To immediately or at any time thereafter, and with or without notice, at
Landlord’s sole option but without any obligation to do so, correct such breach
or default and charge Tenant all reasonable costs and expenses incurred by
Landlord therein. Any sum or sums so paid by Landlord, together with interest at
the Default Rate, shall be deemed to be Additional Rent hereunder and shall be
immediately due from Tenant to Landlord. Any such acts by Landlord in correcting
Tenant’s breaches or defaults hereunder shall not be deemed to cure said
breaches or defaults or constitute any waiver of Landlord’s right to exercise
any or all remedies set forth herein, until such time as Tenant pays such
Additional Rent.
(g)    To immediately or at any time thereafter, and with or without notice,
except as required herein, set off any money of Tenant held by Landlord under
this Lease against any sum owing by Tenant.

Lease Agreement - Page 30



--------------------------------------------------------------------------------




(h)    To seek any equitable relief available to Landlord, including, without
limitation, the right of specific performance.
(i)    To enforce, and Tenant does hereby consent to such enforcement, all of
Landlord’s self-help remedies available at law or in equity without Landlord
resorting to any legal or judicial process, procedure or action.
(j)    In the event either party hereto initiates litigation or hires legal
counsel to enforce or protect its rights under this Lease, the prevailing party
will be entitled to recover from the unsuccessful party, in addition to any
other damages or relief awarded or obtained, all court costs and reasonable
attorneys’ fees incurred in connection with such litigation or action by legal
counsel.
All powers and remedies given by this Paragraph 20 to Landlord, subject to
applicable law, shall be cumulative and not exclusive of one another or of any
other right or remedy or of any other powers and remedies available to Landlord
under this Lease, by judicial proceedings or otherwise, to enforce the
performance or observance of the covenants and agreements of Tenant contained in
this Lease, and no delay or omission of Landlord to exercise any right or power
accruing upon the occurrence of any Event of Default shall impair any other or
subsequent Event of Default or impair any rights or remedies consequent thereto.
Every power and remedy given by this Paragraph 20 or by law to Landlord may be
exercised from time to time, and as often as may be deemed expedient, by
Landlord, subject at all times to Landlord’s right in its sole judgment to
discontinue any work commenced by Landlord or change any course of action
undertaken by Landlord.
 
21.        Notices.     All notices, demands, requests, consents, approvals,
offers, statements and other instruments or communications required or permitted
to be given pursuant to the provisions of this Lease (collectively “Notice” or
“Notices”) must, to be effective for purposes of this Lease, be in writing, and
they will be deemed to have been given for all purposes (i) three (3) Business
Days after having been sent by United States registered or certified mail,
return receipt requested, postage prepaid, addressed to the other party at its
address as stated below, or (ii) one (1) day after having been sent by Federal
Express or other nationally recognized air courier service, to the addresses
stated below:
(a)    If to Landlord, at the address set forth on the first page of this Lease,
Attention: John D. Altmeyer.
(b)    If to Landlord, with a copy to Alston & Bird LLP, Bank of America Plaza,
101 South Tryon Street, Suite 400, Charlotte, North Carolina 28280-4000, Attn:
Michael Cecka.
(c)    If to Tenant, at the address set forth on the first page of this Lease,
Attention: Legal Department
(d)    If to Tenant, with a copy to Munsch Hardt Kopf & Harr, PC, 3800 Ross
Tower, 500 N. Akard St., Dallas, TX 75201, Attn.: William T. Cavanaugh, Jr.

Lease Agreement - Page 31



--------------------------------------------------------------------------------




If any Lender has advised Tenant by Notice in the manner aforesaid that it is
the holder of a Mortgage and stating in said Notice its address for the receipt
of Notices, then simultaneously with the giving of any Notice by Tenant to
Landlord of a default by Landlord under this Lease, Tenant will serve one or
more copies of such Notice upon Lender in the manner aforesaid and no such
Notice of default will be effective against Lender unless and until Lender has
been sent a copy thereof. For the purposes of this Paragraph 21, any party may
substitute its address by giving fifteen (15) days’ notice to the other party in
the manner provided above.
22.        Memorandum of Lease; Estoppel Certificates.    
(a)    Tenant and Landlord will execute, deliver and record, file or register
from time-to-time all such instruments as may be required by any present or
future law in order to evidence the respective interests of Landlord and Tenant
in any of the Leased Premises, and will cause a memorandum of this Lease in the
form attached hereto as Exhibit F, and any supplement hereto or to such other
instrument, if any, as may be appropriate, to be recorded, filed or registered
and re-recorded, refiled or re-registered in such manner and in such places as
may be required by any present or future law in order to give public notice and
protect the validity of this Lease. In the event of any discrepancy between the
provisions of said recorded memorandum of this Lease or any other recorded
instrument referring to this Lease and the provisions of this Lease, the
provisions of this Lease will prevail.
(b)    Landlord and Tenant will, at no cost to the requesting party, at any time
and from time to time, upon not less than fifteen (15) days’ prior written
request by the other, execute, acknowledge and deliver to the other a statement
in writing, executed by Landlord or Tenant by, if other than an individual, a
President, Vice President or authorized general partner, manager, principal
officer or agent thereof certifying (i) that this Lease is unmodified and in
full effect (or, if there have been modifications, that this Lease is in full
effect as modified, setting forth such modifications); (ii) the dates to which
Base Rent payable hereunder has been paid; (iii) that to the knowledge of the
party executing such certificate, no default by either Landlord or Tenant exists
hereunder or specifying each such default of which such party may have
knowledge; (iv) the remaining Term hereof; (v) that to the knowledge of the
party executing such certificate, there are no proceedings pending or threatened
against such party before or by any court or administrative agency which if
adversely decided would materially and adversely affect the financial condition
and operations of such party or if any such proceedings are pending or
threatened to said party’s knowledge, specifying and describing the same; and
(vi) that no rent has been paid under this Lease for more than one month in
advance. It is intended that any such statements may be relied upon by Lender,
the recipient of such statements or their assignees or by any prospective
mortgagee, purchaser, assignee or subtenant of the Leased Premises.
23.        Surrender.     Upon the expiration or earlier termination of this
Lease, Tenant will peaceably leave and surrender the Leased Premises (except as
to any portion thereof with respect to which this Lease has previously
terminated) to Landlord in good condition and repair, except for ordinary wear
and tear and damage by fire, casualty

Lease Agreement - Page 32



--------------------------------------------------------------------------------




or condemnation but only to the extent Tenant is not required to repair the same
hereunder. Tenant will remove from the Leased Premises, at Tenant’s sole cost
and expense, on or prior to such expiration or earlier termination of this
Lease, the Equipment and other personal property which are owned by Tenant or
third parties other than Landlord, and Tenant, at its expense, will, on or prior
to such expiration or earlier termination, repair any damage caused by such
removal. If the Equipment and other personal property are not removed within
twenty (20) days after the end of the Term or the earlier termination of the
Term for any reason whatsoever, the same shall become the sole and exclusive
property of Landlord. Upon such expiration or earlier termination, no party will
have any further rights or obligations hereunder except as specifically provided
herein.
If Tenant remains in possession of the Leased Premises after the expiration of
the Term hereof, Tenant, at Landlord’s option and within Landlord’s sole
discretion, may be deemed a tenant on a month-to-month basis and shall continue
to pay rentals and other sums in the amounts herein provided, except that the
Base Rent shall automatically be one hundred twenty-five percent (125%) of Base
Rent, and to comply with all the terms of this Lease; provided that nothing
herein nor the acceptance of rent by Landlord shall be deemed a consent to such
holding over. Tenant shall defend, indemnify, protect and hold the Indemnified
Parties, harmless for, from and against any and all Losses resulting from
Tenant’s failure to surrender possession upon the expiration of the Term,
including, without limitation, any claims made by any succeeding lessee,
provided that Tenant has been provided written notice of the existence of such
succeeding lessee thirty (30) days prior to the commencement of the lease term
for such succeeding lessee.
24.        No Merger of Title.     There will be no merger of this Lease nor of
the leasehold estate created by this Lease with the leasehold or fee estate in
or ownership of any of the Leased Premises by reason of the fact that the same
person or entity may acquire or hold or own, directly or indirectly, (i) this
Lease or the leasehold estate created by this Lease or any interest in this
Lease or in such leasehold estate, and (ii) the fee estate or ownership of any
of the Leased Premises or any interest in such fee estate or ownership. No such
merger will occur unless and until all persons and entities having any interest
in (x) this Lease or the leasehold estate created by this Lease, and (y) the fee
estate in or ownership of the Leased Premises or any leasehold created thereby,
including, without limitation, Lender’s interest therein, or any part thereof
sought to be merged have joined in a written instrument effecting such merger
and have duly recorded the same.
25.        Landlord and Lender Exculpation.     Anything contained herein to the
contrary notwithstanding (except the last sentence of Paragraph 40), any claim
based on or in respect of any liability of Landlord under this Lease will be
enforced only against the interest acquired by Landlord in Leased Premises and
all rents, insurance proceeds, condemnation awards and other proceeds thereof,
and will not be otherwise enforced against the Landlord individually or
personally. Tenant agrees that any assignment by Landlord to Lender of
Landlord’s interest in this Lease, or the rent, payable hereunder, whether
absolute or conditional in nature or otherwise, whether such assignment is made
to Lender solely as additional collateral related to a mortgage or otherwise,
and the acceptance thereof by Lender

Lease Agreement - Page 33



--------------------------------------------------------------------------------




will not be treated as an assumption by Lender of any obligations of Landlord
hereunder unless Lender has, by notice sent to Tenant, specifically elected to
assume such obligations; provided, that Lender will be treated as having assumed
Landlord’s obligations hereunder upon purchase of the Leased Premises pursuant
to foreclosure of the Mortgage or by deed in lieu thereof, or other conveyance,
subject to the limitations set forth in the first sentence hereof.
26.        Hazardous Substances.    
(a)    For the purposes hereof, the term “Hazardous Materials” will include,
without limitation, any material, waste or substance which is (i) included
within the definitions of “hazardous substances,” “hazardous materials,” “toxic
substances,” or “hazardous wastes” in or pursuant to any Laws, or subject to
regulation under any Law; (ii) listed in the United States Department of
Transportation Optional Hazardous Material Table, 49 C.F.R. Section 172.101, as
enacted as of the date hereof or as hereafter amended, or in the United States
Environmental Protection Agency List of Hazardous Substances and Reportable
Quantities, 40 C.F.R. Part 302, as enacted as of the date hereof or as hereafter
amended; or (iii) explosive, radioactive, asbestos, a polychlorinated biphenyl,
petroleum or a petroleum product or waste oil. The term “Environmental Laws”
will include all Laws pertaining to health, industrial hygiene, Hazardous
Materials or the environment, including, but not limited to each of the
following, as enacted as of the date hereof or as hereafter amended; the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
42 U.S.C. §96021 et seq.; the Resource Conservation and Recovery Act of 1976,
42 U.S.C. §6901 et seq.; the Toxic Substance Control Act, 15 U.S.C. §2601 et
seq.; the Water Pollution Control Act (also known as the Clean Water Act),
33 U.S.C. §1251 et seq.; the Clean Air Act, 42 U.S.C. §7401 et seq.; the
Hazardous Materials Transportation Act, 49 U.S.C. §1801 et seq.; and all other
federal, state or local laws, rules or regulations pertaining to Hazardous
Materials.
(b)    Tenant will comply with and will cause the Leased Premises to comply with
all Environmental Laws applicable to the Leased Premises and Tenant’s operations
thereon, and (i) to Tenant’s actual knowledge, neither the Leased Premises, nor
any portion thereof, has been used by Tenant or by any prior owner for the
generation, manufacture, storage, handling, transfer, treatment, recycling,
transportation, processing, production, refinement or disposal (each, a
“Regulated Activity”) of any Hazardous Materials in violation of any
Environmental Laws; and (ii) to Tenant’s actual knowledge, there are no
Hazardous Materials present on, in or under the Leased Premises or any portion
thereof in violation of any Environmental Laws. Tenant covenants it (1) will not
use the Leased Premises for Regulated Activities or for the storage, handling or
disposal of Hazardous Materials (other than in connection with the operation and
maintenance of the Leased Premises or in Tenant’s normal business operations and
in commercially reasonably quantities, subject to compliance with applicable
Laws), (2) (A) will not install or permit the installation on the Leased
Premises of any underground storage tanks or surface impoundments containing
petroleum products except as described in the Plans and Specifications (as
defined in the Work Letter) and will not cause any petroleum

Lease Agreement - Page 34



--------------------------------------------------------------------------------




contamination in violation of applicable Environmental Laws originating on the
Leased Premises, and (B) with respect to any petroleum contamination on the
Leased Premises which originates from a source off the Leased Premises, Tenant
will, upon knowledge of same, notify all responsible third parties and
appropriate government agencies (collectively, “Third Parties”) and will
prosecute the cleanup of the Leased Premises by such Third Parties, including,
without limitation, undertaking legal action, if necessary, to enforce the
cleanup obligations of such Third Parties, (3) will cause any Alterations of the
Leased Premises to be done in a way which complies with applicable Laws relating
to exposure of persons working on or visiting the Leased Premises to Hazardous
Materials and, in connection with any such Alteration, will remove any Hazardous
Materials present upon the Leased Premises which are not in compliance with
applicable Environmental Laws or which present a danger to persons working on or
visiting the Leased Premises, and (4) will not install in the Leased Premises or
permit to be installed in the Leased Premises asbestos or any
asbestos-containing materials in any form that is or could be friable.
Additionally, Landlord agrees that Tenant may use household and commercial
cleaners and chemicals to maintain the Leased Premises and may store items
commonly carried in Tenant’s business operations, provided that such use is in
compliance with all Environmental Laws. Landlord and Tenant acknowledge that any
or all of the cleaners and chemicals or other items described in this Paragraph
26 may constitute Hazardous Materials. However, Tenant may use, store and
dispose of same as herein set forth, provided, that in doing so tenant complies
with all Environmental Laws and Legal Requirements. For the purposes of
Paragraphs 26(c) through (e), the term “Hazardous Materials” will exclude the
Hazardous Materials permitted in this Paragraph 26(b).
(c)    If, at any time during the Term, Hazardous Materials are found in or on
the Leased Premises, regardless of when such Hazardous Materials arose or were
discovered, then Tenant must (at Tenant’s sole expense) promptly commence and
diligently prosecute to completion all investigation, site monitoring,
containment, cleanup, removal, restoration or other remedial work of any kind or
nature (collectively, “Remedial Work”) to the extent required by Environmental
Laws, and in compliance with Environmental Laws, and at Tenant’s sole cost;
provided, that Landlord will not be required to accept any institutional control
(such as a deed restriction) that restricts the permitted commercial use of the
Leased Premises or any real property as a condition to any remedial plan
approved by any governmental agency in connection with such Remedial Work.
(d)    To the extent that Tenant has knowledge thereof, Tenant will promptly
provide notice in writing to Landlord and Lender of any of the following
matters:
(i)    any proceeding or investigation commenced or threatened by any
Governmental Authority with respect to the release, threatened release or
presence of any Hazardous Material affecting the Leased Premises or other
potential environmental problem or liability in, under, from or migrating
towards the Leased Premises;



Lease Agreement - Page 35



--------------------------------------------------------------------------------




(ii)    any lien, action or notice affecting the Leased Premises, Tenant or
Landlord resulting from any violation or alleged violation of Environmental Laws
or any proceeding or investigation commenced or threatened by any Governmental
Authority against Tenant or Landlord with respect to the presence, suspected
presence, release or threatened release of Hazardous Materials from any property
owned by Landlord;


(iii)    all written notices of any pending or threatened investigation or
claims made or any lawsuit or other legal action or proceeding brought by any
person against (A) Tenant or Landlord or the Leased Premises, or (B) any other
party occupying the Leased Premises or any portion thereof, in any such case
relating to any loss or injury allegedly resulting from any Hazardous Material
or relating to any violation or alleged violation of Environmental Laws;


(iv)    the discovery of any occurrence, condition or state of facts with
respect to the Leased Premises or written notice received by Tenant of any
occurrence or condition on any real property adjoining or in the vicinity of the
Leased Premises, which reasonably could be expected to lead to the Leased
Premises or any portion thereof being in violation of any Environmental Laws or
subject to any restriction on ownership, occupancy, transferability or use under
any Environmental Laws or which might subject Landlord or Lender to any
Environmental Claim. “Environmental Claim” means any claim, action,
investigation or written notice by any person alleging potential liability
(including, without limitation, potential liability for investigatory costs,
cleanup costs, governmental response costs, natural resource damages, property
damages, personal injuries or penalties) arising out of, based on or resulting
from (A) the presence, or release into the environment, of any Hazardous
Materials at the Leased Premises, or (B) circumstances forming the basis of any
violation, or alleged violation, of any Environmental Law; and


(v)    the commencement and completion of any Remedial Work.


(e)    TENANT WILL BE SOLELY RESPONSIBLE FOR AND WILL DEFEND, REIMBURSE,
INDEMNIFY AND HOLD THE INDEMNIFIED PARTIES HARMLESS FROM AND AGAINST ALL
DEMANDS, CLAIMS, ACTIONS, CAUSES OF ACTION, ASSESSMENT, LOSSES, DAMAGES,
LIABILITIES, INVESTIGATIONS, OR WRITTEN NOTICES INCLUDING, COSTS AND EXPENSES OF
ANY KIND (INCLUDING WITHOUT LIMITATION, REASONABLE EXPENSES OF INVESTIGATION BY
ENGINEERS, ENVIRONMENTAL CONSULTANTS AND SIMILAR TECHNICAL PERSONNEL AND
REASONABLE FEES AND

Lease Agreement - Page 36



--------------------------------------------------------------------------------




DISBURSEMENTS OF COUNSEL), ARISING OUT OF, IN RESPECT OF OR IN CONNECTION WITH
(I) TENANT’S BREACH OF ITS REPRESENTATIONS, WARRANTIES, COVENANTS OR OBLIGATIONS
IN THIS PARAGRAPH 26, (II) THE OCCURRENCE OF ANY REGULATED ACTIVITY BY TENANT
AT, ON OR UNDER THE LEASED PREMISES AT ANY TIME DURING OR PRIOR TO THE TERM OF
THIS LEASE, OR (III) ANY REMEDIAL WORK REQUIRED TO BE PERFORMED PURSUANT TO ANY
ENVIRONMENTAL LAW OR THE TERMS HEREOF WITH RESPECT TO MATTERS ARISING OR
OCCURRING PRIOR TO OR DURING THE TERM DUE TO ACTIVITIES OF TENANT.
(f)    Upon Landlord’s or Lender’s request, at any time as Landlord or Lender
has reasonable grounds to believe that Hazardous Materials (except to the extent
those substances are permitted to be used by Tenant under Paragraph 26(b) in the
ordinary course of its business and in compliance with all Environmental Laws)
are or have been released, stored or disposed of or on or around the Leased
Premises in violation of the Environmental Laws or that the Leased Premises may
be in violation of the Environmental Laws, Tenant will provide, at Tenant’s sole
cost and expense, an inspection or audit of the Leased Premises prepared by a
hydrogeologist or environmental engineer or other appropriate consultant
reasonably approved by Landlord and Lender indicating the presence or absence of
the reasonably suspected Hazardous Materials on the Leased Premises or an
inspection or audit of the Leased Premises prepared by an engineering or
consulting firm reasonably approved by Landlord and Lender indicating the
presence or absence of friable asbestos or substances containing asbestos on the
Leased Premises. If Tenant fails to provide such inspection or audit within
sixty (60) days after such request, Landlord may order the same, and Tenant
hereby grants to Landlord and Lender and their respective employees and agents
access to the Leased Premises upon reasonable notice and a license to undertake
such inspection or audit. The cost of such inspection or audit, together with
interest thereon at the Default Rate from the date of demand by Landlord until
actually paid by Tenant, will be immediately paid by Tenant on demand.
(g)    The indemnity obligations of the Tenant and the rights and remedies of
the Landlord under this Paragraph 26 will survive the expiration of the Term or
the earlier termination of this Lease.
27.        Representations and Warranties.    
(a)    As a material inducement to Landlord executing this Lease, Tenant
warrants and represents as of the date hereof to Landlord as follows:
(b)    Tenant is duly organized or formed, validly existing and in good standing
under the laws of its state of incorporation or formation. Tenant is qualified
as a foreign corporation, partnership or limited liability company, as
applicable, to do business in the state where the Leased Premises is located,
and Tenant is qualified as a foreign corporation, partnership or limited
liability company, as applicable, to do business in any other jurisdiction where
the failure to be qualified would reasonably be expected to result in a material
adverse effect upon the Leased Premises or Tenant’s ability to perform and

Lease Agreement - Page 37



--------------------------------------------------------------------------------




discharge its obligations under this Lease. All necessary action has been taken
to authorize the execution, delivery and performance by Tenant of this Lease and
of the other documents, instruments and agreements provided for herein. Tenant
is not a “foreign corporation”, “foreign partnership”, “foreign trust”, “foreign
limited liability company” or “foreign estate”, as those terms are defined in
the Internal Revenue Code and the regulations promulgated thereunder. Tenant’s
U.S. Federal Tax Identification number and principal place of business have been
provided to Landlord. The person(s) who have executed this Lease on behalf of
Tenant are duly authorized to do so. None of Tenant or any Affiliate of Tenant,
and no Person owning directly or indirectly any interest in Tenant or any
Affiliate of Tenant, is a Person whose property or interests are subject to
being blocked under any of the OFAC Laws and Regulations or who is otherwise in
violation of any of the OFAC Laws and Regulations; provided, however, the
representation contained in this sentence shall not apply to any Person to the
extent such Person’s interest is in or through a U.S. Publicly Traded Entity.
(c)    Upon execution by Tenant, this Lease shall constitute the legal, valid
and binding obligation of Tenant, enforceable against Tenant in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, liquidation, reorganization and other laws affecting the
rights of creditors generally and general principles of equity.
(d)    Except as described in publicly-available filings with the United States
Securities and Exchange Commission made by Tenant under the Securities Exchange
Act of 1934 as a consequence of Tenant’s status as a U.S. Publicly Traded
Entity, there are no suits, actions, proceedings or investigations pending, or,
to its knowledge, threatened against or involving Tenant or the Leased Premises
before any arbitrator or Governmental Authority, except for such suits, actions,
proceedings or investigations which, individually or in the aggregate, have not
had, and would not reasonably be expected to result in, a material adverse
effect upon the Leased Premises or Tenant’s ability to perform and discharge its
obligations under this Lease.
(e)    Tenant is not, and the authorization, execution, delivery and performance
of this Lease and the documents, instruments and agreements provided for herein
will not result in, any breach or default under any document, instrument or
agreement to which Tenant or any Affiliate of Tenant is a party or by which
Tenant or any Affiliate of Tenant, the Leased Premises or any of the property of
Tenant or any Affiliate of Tenant is subject or bound, except for such breaches
or defaults which, individually or in the aggregate, have not had, and would not
reasonably be expected to result in, a material adverse effect upon the Leased
Premises or Tenant’s ability to perform and discharge its obligations under this
Lease. The authorization, execution, delivery and performance of this Lease and
the documents, instruments and agreements provided for herein will not violate
any applicable law, statute, regulation, rule, ordinance, code, rule or order
other than violations that do not have, and are not reasonably expected to have,
a material adverse effect on Landlord, Tenant or the Leased Premises. The Leased
Premises is not subject to any right of first refusal, right of first offer or
option to purchase or lease granted to a third party. Tenant has not

Lease Agreement - Page 38



--------------------------------------------------------------------------------




assigned, transferred, mortgaged, hypothecated or otherwise encumbered this
Lease or any rights hereunder or interest herein.
(f)    All required licenses and permits, both governmental and private, to use
and operate the Leased Premises for the Permitted Use are (or will be) in full
force and effect, except for such licenses and permits the failure of which to
obtain has not had, and would not reasonably be expected to result in, a
material adverse effect upon the Leased Premises or Tenant’s ability to perform
and discharge its obligations under this Lease.
(g)    In connection with this Lease Tenant has provided Landlord with access to
Tenant’s publicly available financial statements filed by Tenant with the U.S.
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934 (collectively, the “Financial Information”). The Financial Information is
true, correct and complete in all material respects; there have been no
amendments to the Financial Information since the date such Financial
Information was prepared or delivered to Landlord. Tenant understands that
Landlord is relying upon the Financial Information and Tenant represents that
such reliance is reasonable. All financial statements included in the Financial
Information fairly present as of the date of such financial statements the
financial condition of each Person to which they pertain. No change has occurred
with respect to the financial condition of Tenant and/or the Leased Premises as
reflected in the Financial Information which has not been disclosed in writing
to Landlord or has had, or could reasonably be expected to result in, a material
adverse effect upon the Leased Premises or Tenant’s ability to perform and
discharge its obligations under this Lease.
(h)    As a material inducement to Tenant executing this Lease, Landlord
warrants and represents as of the date hereof to Landlord as follows:
(i)    Landlord is duly organized or formed, validly existing and in good
standing under the laws of its state of incorporation or formation. Landlord is
qualified as a foreign corporation, partnership or limited liability company, as
applicable, to do business in the state where the Leased Premises is located,
and Landlord is qualified as a foreign corporation, partnership or limited
liability company, as applicable, to do business in any other jurisdiction where
the failure to be qualified would reasonably be expected to result in a material
adverse effect upon the Leased Premises or Landlord’s ability to perform and
discharge its obligations under this Lease. All necessary action has been taken
to authorize the execution, delivery and performance by Landlord of this Lease
and of the other documents, instruments and agreements provided for herein.
Landlord is not a “foreign corporation”, “foreign partnership”, “foreign trust”,
“foreign limited liability company” or “foreign estate”, as those terms are
defined in the Internal Revenue Code and the regulations promulgated thereunder.
Landlord’s U.S. Federal Tax Identification number and principal place of
business have been provided to Tenant. The person(s) who have executed this
Lease on behalf of Landlord are duly authorized to do so. None of Landlord or
any Affiliate of Landlord, and no Person owning directly or indirectly any
interest in Landlord or any Affiliate of Landlord, is a Person whose property or
interests are subject to being blocked under any of the OFAC Laws and
Regulations or who is otherwise in violation of any of the OFAC

Lease Agreement - Page 39



--------------------------------------------------------------------------------




Laws and Regulations; provided, however, the representation contained in this
sentence shall not apply to any Person to the extent such Person’s interest is
in or through a U.S. Publicly Traded Entity.
(j)    Upon execution by Landlord, this Lease shall constitute the legal, valid
and binding obligation of Landlord, enforceable against Landlord in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, liquidation, reorganization and other laws affecting the
rights of creditors generally and general principles of equity.
(k)    There are no suits, actions, proceedings or investigations pending, or,
to its knowledge, threatened against or involving Landlord or the Leased
Premises before any arbitrator or Governmental Authority, except for such suits,
actions, proceedings or investigations which, individually or in the aggregate,
have not had, and would not reasonably be expected to result in, a material
adverse effect upon the Leased Premises or Landlord’s ability to perform and
discharge its obligations under this Lease.
(l)    Landlord is not, and the authorization, execution, delivery and
performance of this Lease and the documents, instruments and agreements provided
for herein will not result in, any breach or default under any document,
instrument or agreement to which Landlord or any Affiliate of Landlord is a
party or by which Landlord or any Affiliate of Landlord, the Leased Premises or
any of the property of Landlord or any Affiliate of Landlord is subject or
bound, except for such breaches or defaults which, individually or in the
aggregate, have not had, and would not reasonably be expected to result in, a
material adverse effect upon the Leased Premises or Landlord’s ability to
perform and discharge its obligations under this Lease. The authorization,
execution, delivery and performance of this Lease and the documents, instruments
and agreements provided for herein will not violate any applicable law, statute,
regulation, rule, ordinance, code, rule or order. Landlord has not assigned,
transferred, mortgaged, hypothecated or otherwise encumbered this Lease or any
rights hereunder or interest herein.
28.        Entry by Landlord and Lender.     Landlord, Lender and their
authorized representatives will have the right upon reasonable notice (which
will be not less than 48 hours except in the case of emergency) to enter the
Leased Premises at all reasonable business hours (and at all other times in the
event of an emergency), for (i) the purpose of inspecting the same or for the
purpose of doing any work in accordance with Paragraph 9 above, and may take all
such action thereon as may be necessary or appropriate for any such purpose (but
nothing contained in this Lease or otherwise will create or imply any duty upon
the part of Landlord or Lender to make any such inspection) and (ii) the purpose
of showing the Leased Premises to prospective purchasers and mortgagees and, at
any time within 12 months prior to the expiration of the term of this Lease for
the purpose of showing the same to prospective tenants. No such entry will
constitute an eviction of Tenant but any such entry will be done by Landlord in
such reasonable manner as to minimize any disruption of Tenant’s business
operation.

Lease Agreement - Page 40



--------------------------------------------------------------------------------




29.        Statements.     Tenant will submit to Landlord (i) within sixty
(60) days of the end of each of the first three fiscal quarters of each fiscal
year of Tenant, quarterly balance sheets, income and cash flow statements for
Tenant; (ii) within one hundred and twenty (120) days of the end of each fiscal
year, annual balance sheets, income and cash flow statements for Tenant,
certified by an independent public accountant. Quarterly 10Qs filed with the
Securities and Exchange Commission will satisfy the delivery requirement
contained in clause (i) herein. Copies of the 10Ks filed with the Securities and
Exchange Commission will satisfy the delivery requirement contained in
clause (ii) herein. The obligations of Tenant will continue whether or not this
Lease has been assigned or subleased.
30.        No Usury.     The intention of the parties being to conform strictly
to the usury laws now in force in the State, whenever any provision herein
provides for payment by Tenant to Landlord of interest at a rate in excess of
the legal rate permitted to be charged, such rate herein provided to be paid
will be deemed reduced to such legal rate.
31.        Broker.     Landlord and Tenant represent and warrant to each other
that neither party negotiated with any broker in connection with this Lease and
that this Lease was negotiated directly by Landlord and Tenant; provided,
however, Tenant is obligated to pay a commission to Newmark Grubb Knight Frank
with respect to the Construction Project (as defined in the Work Letter) which
will be funded through Construction Advances as reflected in the Preliminary
Budget (as defined in the Work Letter). Each party hereby agrees to indemnify
the other against all claims, damages, costs and expenses incurred by the
indemnified party as a result of the breach of the foregoing representation or
warranty by the indemnifying party.
32.        Waiver of Landlord’s Lien.     Landlord hereby waives any right to
distrain Equipment or any personal property or inventory of Tenant and any
landlord’s lien or similar lien upon Equipment and any other personal property
or inventory of Tenant regardless of whether such lien is created or otherwise.
Landlord agrees, at the request of Tenant, to execute a waiver of any Landlord’s
or similar lien for the benefit of any present or future holder of a security
interest in or lessor of any Equipment or any other personal property or
inventory of Tenant. Landlord will join in agreements when requested by Tenant,
if the execution of such agreements is reasonably necessary for Tenant’s
business operations at the Leased Premises, so long as Landlord assumes no
liability thereunder or Tenant indemnifies Landlord from any such liability.
Tenant agrees to promptly reimburse Landlord for the reasonable attorney’s fees
incurred by Landlord in connection with the actions requested by Tenant
hereunder.
33.        Bankruptcy.     As a material inducement to Landlord executing this
Lease, Tenant acknowledges and agrees that Landlord is relying upon (i) the
financial condition and specific operating experience of Tenant and Tenant’s
obligation to use the Leased Premises specifically in accordance with Paragraph
8 hereof, (ii) Tenant’s timely performance of all of its obligations under this
Lease notwithstanding the entry of an order for relief for Tenant under the
United States Bankruptcy Code (as amended, the “Code”) and (iii) all defaults
under this Lease being cured promptly and this Lease being assumed

Lease Agreement - Page 41



--------------------------------------------------------------------------------




within sixty (60) days of any order for relief entered under the Code for
Tenant, or this Lease being rejected within such sixty (60) day period and the
Leased Premises surrendered to Landlord.
Accordingly, in consideration of the mutual covenants contained in this Lease
and for other good and valuable consideration, Tenant hereby agrees that:


(a)    All obligations that accrue or become due under this Lease (including the
obligation to pay rent), from and after the date that an Action is commenced
shall be timely performed exactly as provided in this Lease and any failure to
so perform shall be harmful and prejudicial to Landlord.
(b)    Any and all obligations under this Lease that accrue or become due from
and after the date that an Action is commenced and that are not paid as required
by this Lease shall, in the amount of such rents, constitute administrative
expense claims allowable under the Code with priority of payment at least equal
to that of any other actual and necessary expenses incurred after the
commencement of the Action.
(c)    Any extension of the time period within which Tenant may assume or reject
this Lease without an obligation to cause all obligations accruing or coming due
under this Lease from and after the date that an Action is commenced to be
performed as and when required under this Lease shall be harmful and prejudicial
to Landlord.
(d)    Any time period designated as the period within which Tenant must cure
all defaults and compensate Landlord for all pecuniary losses which extends
beyond the date of assumption of this Lease shall be harmful and prejudicial to
Landlord.
(e)    Any assignment of this Lease must result in all terms and conditions of
this Lease being assumed by the assignee without alteration or amendment, and
any assignment which results in an amendment or alteration of the terms and
conditions of this Lease without the express written consent of Landlord shall
be harmful and prejudicial to Landlord.


(f)    Any proposed assignment of this Lease to an assignee that does not
possess financial condition, operating performance and experience
characteristics capable of assuming and performing under this Lease shall be
harmful and prejudicial to Landlord.
(g)    The rejection (or deemed rejection) of this Lease for any reason
whatsoever shall constitute cause for immediate relief from the automatic stay
provisions of the Code, and Tenant stipulates that such automatic stay shall be
lifted immediately and possession of the Leased Premises will be delivered to
Landlord immediately without the necessity of any further action by Landlord.
(h)    No provision of this Lease shall be deemed a waiver of Landlord’s rights
or remedies under the Code or applicable law to oppose any assumption and/or

Lease Agreement - Page 42



--------------------------------------------------------------------------------




assignment of this Lease, to require timely performance of Tenant’s obligations
under this Lease, or to regain possession of the Leased Premises as a result of
the failure of Tenant to comply with the terms and conditions of this Lease or
the Code.
(i)    Notwithstanding anything in this Lease to the contrary, all amounts
payable by Tenant to or on behalf of Landlord under this Lease, whether or not
expressly denominated as such, shall constitute “rent” for the purposes of the
Code.
(j)    For purposes of this Paragraph 33 addressing the rights and obligations
of Landlord and Tenant in the event that an Action is commenced, the term
“Tenant” shall include Tenant’s successor in bankruptcy, whether a trustee,
Tenant as debtor in possession or other responsible person.
34.        No Waiver.     No delay or failure by either party to enforce its
rights hereunder will be construed as a waiver, modification or relinquishment
thereof.
35.        Separability. If any term or provision of this Lease or the
application thereof to any provision of this Lease or the application thereof to
any person or circumstances will to any extent be invalid and unenforceable, the
remainder of this Lease, or the application of such term or provision to person
or circumstances other than those as to which it is invalid or unenforceable,
will not be affected thereby, and each term and provision of this Lease will be
valid and will be enforced to the extent permitted by law.
36.        Indemnification.     Tenant agrees to defend, pay, protect,
indemnify, save and hold harmless the Indemnified Parties from and against any
and all Losses, howsoever caused (except for Landlord’s or Lender’s acts of
gross negligence or willful misconduct), arising from any of the Leased Premises
or the Adjoining Property the use, non-use, occupancy, condition, design,
construction, maintenance, repair, rebuilding, casualty or condemnation of any
of or otherwise relating to, the Leased Premises or the Adjoining Property or
any part thereof, whether or not any of the Indemnified Parties had or should
have had knowledge or notice of the defect or conditions, if any, causing or
contributing to said Loss, including, without limitation, claims, causes of
action, suits and matters based upon or alleged to be based upon the negligence
of the Indemnified Parties. In case any action or proceeding is brought against
any of the Indemnified Parties by reason of any such Loss, Tenant covenants upon
notice from Landlord or Lender to defend the Indemnified Parties in such action,
with the expenses of such defense paid by Tenant, and the Indemnified Parties
will cooperate and assist in the defense of such action or proceeding if
reasonably requested so to do by Tenant. The obligations of Tenant under this
Paragraph 36 will survive the expiration or earlier termination of this Lease.
37.        Permitted Encumbrances.     Tenant agrees that Tenant is obligated to
and will perform all obligations of the owner of the Leased Premises and pay all
expenses that the owner of the Leased Premises may be required to pay in
accordance with the Permitted Encumbrances. Tenant further covenants and agrees
to indemnify, defend and hold harmless Landlord and Lender against any claim,
loss or damage suffered by Landlord or Lender by reason of Tenant’s failure to
perform any obligations or pay any expenses as

Lease Agreement - Page 43



--------------------------------------------------------------------------------




required under any of the Permitted Encumbrances or comply with the terms and
conditions of any of the Permitted Encumbrances as hereinabove provided during
the term of this Lease.
38.        Headings.     The paragraph headings in this Lease are used only for
convenience in finding the subject matters and are not part of this Lease or to
be used in determining the intent of the parties or otherwise interpreting this
Lease.
39.        Modifications.     This Lease may be modified, amended, discharged or
waived only by an agreement in writing signed by the party against whom
enforcement of any such modification, amendment, discharge or waiver is sought.
Each of Tenant and Landlord agrees that it will not modify or amend this Lease
without the written consent of Lender, which will not be unreasonably withheld,
within any period during which there is a Lender hereunder. In the event of any
inconsistent instruction from Landlord and Lender, Tenant will comply with the
instruction of Lender.
40.        Successors and Assigns.     The covenants of this Lease will run with
the Land and will inure to the benefit of and bind Tenant, the heirs,
distributees, personal representatives, successors and permitted assigns of
Tenant and all present and subsequent encumbrances and subtenants of any of the
Leased Premises, and will inure to the benefit of and bind Landlord, its
successors and assigns. In the event there is more than one Tenant, the
obligation of each will be joint and several. The term “Landlord” as used in
this Lease, so far as covenants or obligations on the part of Landlord are
concerned, will be limited to mean and include only the owner or owners of
Landlord’s right, title and interest in and to the Leased Premises or the holder
of the Mortgage in possession at the time in question of the Leased Premises and
in the event of any transfer or transfers by Landlord of fee title to the Leased
Premises, the Landlord herein named (and in case of any subsequent transfers or
conveyances, the then grantor) will be automatically freed and relieved from and
after the date of such transfer and conveyance of all personal liability as
respects the performance of any covenants or obligations on the part of Landlord
contained in this Lease thereafter to be performed, provided that Landlord will
not be released from any unfulfilled obligations that arose prior to such
transfer and conveyance, which obligations will not be subject to Paragraph 25.
41.        Counterparts.     This Lease may be executed in several counterparts,
which together will be deemed one and the same instrument.
42.        Time of the Essence.     Time is of the essence in this Lease and
each and every provision hereof in which any date or time is specified.
43.        Governing Law.     This Lease will be governed by and construed
according to the laws of the State.
44.        Lender As Third Party Beneficiary.     Lender will be deemed a third
party beneficiary with respect to all provisions of this Lease that purport to
confer benefits upon Lender or impose obligations upon Tenant or Landlord in
order to protect the interests of Lender.

Lease Agreement - Page 44



--------------------------------------------------------------------------------




45.         Option to Purchase.     Landlord hereby grants to Tenant the
exclusive option and right (the “Purchase Option”) to purchase the Leased
Premises from Landlord upon the terms and conditions set forth herein:
(a)The Purchase Option shall be irrevocable, and exercisable by Tenant at any
time on or before ninety (90) days prior to the Scheduled Completion Date (the
“Option Exercise Expiration Date”); and the period commencing on the Effective
Date and continuing through the Option Exercise Expiration Date being referred
to herein as the “Option Period”).


(b)The purchase price (the “Option Purchase Price”) of the Leased Premises, in
the event the Purchase Option is properly and timely exercised, shall be an
amount equal to One Hundred Three Percent (103%) of the Total Project Cost as of
the date of the Option Closing if the Option Closing occurs on or before July
17, 2016, and will be increased by an amount equal to 0.35% every thirty (30)
days thereafter up to and including the date which is the earlier of ninety (90)
days after the Scheduled Completion Date and December 31, 2016 (for the
avoidance of doubt, if the Scheduled Completion Date is December 31, 2016, the
Option Purchase Price may not increase beyond such date). The Option Purchase
Price shall be payable in cash or immediately available funds at the Option
Closing.


(c) The Purchase Option may be exercised by Tenant, on or before 5:00 p.m.
Eastern time not later than the end of the Option Period, by giving written
notice (“Option Notice”) to Landlord of such exercise. If Tenant shall fail to
exercise the Purchase Option by such date and time, the Purchase Option shall
terminate.


(d)The closing or settlement (the “Option Closing”) of the sale of the Leased
Premises contemplated hereby shall be held at (or through escrow with) the Title
Company during regular business hours on or before the date which is not later
than the date which is the earlier of ninety (90) days after the Scheduled
Completion Date and December 31, 2016 (for the avoidance of doubt, if the
Scheduled Completion Date is December 31, 2016, the Option Closing may not occur
beyond such date). The exact time and date of the Option Closing shall be
selected by Tenant by written notice given to Landlord at least ten (10) days
prior to the date so specified (the “Purchase Date”).


(e)At the Option Closing, Tenant shall purchase the Leased Premises upon the
following terms and conditions:
(i)On the Purchase Date, Tenant shall pay an amount equal to the Option Purchase
Price by transferring immediate funds to such account or accounts and in such
bank or banks Landlord shall designate upon confirmation of delivery of a
limited warranty deed conveying Landlord’s interest in the Leased Premises and
all other required documents, including an assignment of any award in connection
with the taking of any of the Leased Premises on the Purchase Date.

Lease Agreement - Page 45



--------------------------------------------------------------------------------




(ii)The special warranty deed delivered by Landlord in connection with such
transfer shall convey title, free from encumbrances other than (A) permitted
encumbrances at the time of the acquisition of the Leased Premises, (B) liens or
encumbrances created or suffered by Tenant or arising by reason of the failure
of Tenant to observe or perform any of the terms, covenants or agreements herein
provided to be observed and performed by Tenant, (C) any installments of taxes
or other impositions then affecting the Leased Premises, and (D) the Lease.
(iii)Landlord shall assign the Tax Abatement Documents to Tenant. Landlord shall
use reasonable and good faith efforts to obtain the necessary consents to such
assignments from Northlake and Denton County.
(iv)Tenant shall pay all conveyance, transfer, sales and like taxes required in
connection with such conveyance of title or assignment, regardless of who is
required to pay such taxes under State or local law or custom, as well as
Landlord’s reasonable attorneys’ fees in connection with such transfer.
(v)If there are any liens or encumbrances against the Leased Premises which
Landlord is obligated to remove, upon request made a reasonable time before the
Purchase Date, Landlord shall provide on the Purchase Date separate funds for
the foregoing (if not funded with the Option Purchase Price), payable to the
holder of such liens or encumbrances.
(vi)Landlord shall execute and deliver reasonable evidence of authority and
existence, evidence of non-foreign status required by the Internal Revenue Code
(without which tax will be withheld as required by law), a closing statement, an
owner's affidavit of title, a state transfer tax declaration and other documents
which are customarily required by the Title Company at the Purchase Date to
issue its extended form owner's title insurance policy without exception for the
so-called “standard” exceptions, together with the following endorsements, if
available: comprehensive, zoning, utility, access, tax parcel, and survey
(vii)Tenant shall pay all title insurance costs including endorsements, survey,
recording and other due diligence expenses incurred by Tenant.
(viii)The Leased Premises shall be conveyed to Tenant “AS-IS, WHERE-IS” and in
then present physical condition.
(f)In consideration of the foregoing Purchase Option, Landlord hereby covenants
and agrees that, during the term of this Lease, (i) Landlord will not assign,
pledge, encumber, convey or otherwise transfer the Leased Premises (or any part
thereof), its interest in this Lease (or any part thereof) or any controlling
ownership interest in Landlord and (ii) Landlord will not enter into any other
agreement with respect to the Leased Premises which will bind the Leased
Premises or the Tenant from and after the Option Closing without the prior
written consent of Tenant; provided, however, in the event Tenant does not
timely

Lease Agreement - Page 46



--------------------------------------------------------------------------------




exercise the Purchase Option on the terms hereof, such covenant of Landlord
shall no longer apply from and after the Option Exercise Expiration Date.


(g)Landlord and Tenant each warrant and represent to the other that neither has
employed or otherwise engaged a real estate broker or agent other than Brokers
in connection with the sale of the Leased Premises pursuant to the Purchase
Option. Landlord and Tenant covenant and agree, each to the other, to indemnify
the other against any loss, liability, costs (including reasonable attorneys'
fees), claims, demands, causes of action and suits arising out of the alleged
employment or engagement by the indemnifying party of any real estate broker or
agent (other than Brokers) in connection with the Purchase Option. The
indemnities contained in this subparagraph (g) shall survive the Option Closing,
and/or any termination of this Lease.


(h)Notwithstanding anything contained in the Lease to the contrary, in the event
the Lease is terminated prior to the exercise of the Purchase Option by Tenant,
or if Tenant does not exercise the Purchase Option prior to the Option Date,
then the Purchase Option shall terminate


(i)Landlord shall execute and deliver to Tenant, for countersignature and
recording by Tenant, a memorandum of lease to evidence this Lease, including the
Purchase Option contained herein, of record, the form of which is attached as
Exhibit F to the Lease.


(j)If Landlord defaults in the performance of its obligation to convey the
Leased Premises to Tenant upon exercise of the Purchase Option as set forth in
this Paragraph 45 Tenant shall not thereafter be required to pay Base Rent under
the Lease and Tenant may (i) bring suit for specific performance of Landlord’s
obligations under this Paragraph 45, (ii) seek damages against Landlord
(excluding any special, indirect, consequential or punitive damages arising out
of or otherwise relating to this Lease or any of the transactions contemplated
herein), and/or (iii) enforce such other rights and remedies as may be available
to Tenant at law or in equity.




[Signature Page follows]







Lease Agreement - Page 47



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have caused this instrument to be
executed under seal as of the day and year first above written.






LANDLORD:


WF-FB NLTX, LLC,
a Delaware limited liability company




By:    /s/ John D. Altmeyer
Name:    John D. Altmeyer
Title:    Manager












TENANT:


FARMER BROS. CO.,
a Delaware corporation




By:    /s/ Barry Fischetto
Name:    Barry Fischetto
Title:    Senior Vice President







Lease Agreement - Signature Page









--------------------------------------------------------------------------------






EXHIBIT A










--------------------------------------------------------------------------------




EXHIBIT B










--------------------------------------------------------------------------------




EXHIBIT C








--------------------------------------------------------------------------------




EXHIBIT D
















--------------------------------------------------------------------------------






SCHEDULE 1A TO WORK LETTER










--------------------------------------------------------------------------------




SCHEDULE 1B TO WORK LETTER










--------------------------------------------------------------------------------










SCHEDULE 2 TO WORK LETTER










--------------------------------------------------------------------------------






SCHEDULE 3 TO WORK LETTER










--------------------------------------------------------------------------------






SCHEDULE 4 TO WORK LETTER










--------------------------------------------------------------------------------






SCHEDULE 5 TO WORK LETTER










--------------------------------------------------------------------------------






SCHEDULE 6 TO WORK LETTER










--------------------------------------------------------------------------------




EXHIBIT E



Exhibit E





--------------------------------------------------------------------------------






EXHIBIT F


[Memorandum of Lease]












